 

Exhibit 10.20

LEASE

520 PIKE STREET, INC.,

a Delaware corporation,

Landlord

and

ACHIEVE LIFE SCIENCES, INC.,

a Delaware corporation,

Tenant

for

Suite 2250

520 Pike Tower Seattle, Washington

December 1, 2017

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE 1

 

BASIC LEASE PROVISIONS

 

1

 

 

 

 

 

ARTICLE 2

 

PREMISES; TERM; RENT

 

4

 

 

 

 

 

ARTICLE 3

 

USE AND OCCUPANCY

 

4

 

 

 

 

 

ARTICLE 4

 

CONDITION OF THE PREMISES

 

5

 

 

 

 

 

ARTICLE 5

 

ALTERATIONS

 

5

 

 

 

 

 

ARTICLE 6

 

REPAIRS

 

7

 

 

 

 

 

ARTICLE 7

 

INCREASES IN TAXES AND OPERATING EXPENSES

 

8

 

 

 

 

 

ARTICLE 8

 

REQUIREMENTS OF LAW

 

12

 

 

 

 

 

ARTICLE 9

 

SUBORDINATION

 

13

 

 

 

 

 

ARTICLE 10

 

SERVICES

 

14

 

 

 

 

 

ARTICLE 11

 

INSURANCE; PROPERTY LOSS OR DAMAGE

 

16

 

 

 

 

 

ARTICLE 12

 

EMINENT DOMAIN

 

19

 

 

 

 

 

ARTICLE 13

 

ASSIGNMENT AND SUBLETTING

 

20

 

 

 

 

 

ARTICLE 14

 

ACCESS TO PREMISES

 

25

 

 

 

 

 

ARTICLE 15

 

DEFAULT

 

25

 

 

 

 

 

ARTICLE 16

 

LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES

 

28

 

 

 

 

 

ARTICLE 17

 

NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

 

29

 

 

 

 

 

ARTICLE 18

 

END OF TERM

 

29

 

 

 

 

 

ARTICLE 19

 

QUIET ENJOYMENT

 

30

 

 

 

 

 

ARTICLE 20

 

NO SURRENDER; NO WAIVER

 

30

 

 

 

 

 

ARTICLE 21

 

WAIVER OF TRIAL BY JURY; COUNTERCLAIM; ATTORNEYS’ FEE

 

31

 

 

 

 

 

ARTICLE 22

 

NOTICES

 

31

 

 

 

 

 

ARTICLE 23

 

RULES AND REGULATIONS

 

31

 

 

 

 

 

ARTICLE 24

 

BROKER

 

32

 

 

 

 

 

ARTICLE 25

 

INDEMNITY

 

32

 

 

 

 

 

ARTICLE 26

 

MISCELLANEOUS

 

33

 

 

 

 

 

ARTICLE 27

 

SECURITY DEPOSIT

 

35

 

 

i

6219070.4

 

--------------------------------------------------------------------------------

 

Schedule of Exhibits

 

Exhibit A

 

Floor Plan

 

 

 

Exhibit B

 

Definitions

 

 

 

Exhibit C

 

Work Letter

 

 

 

Exhibit D

 

Design Standards

 

 

 

Exhibit E

 

Cleaning Specifications

 

 

 

Exhibit F

 

Rules and Regulations

 

 

 

ii

6219070.4

 

--------------------------------------------------------------------------------

 

LEASE

THIS LEASE is made as of the     1st  day of      December, 2017 (“Effective
Date”), between 520 Pike Street, Inc., a Delaware corporation (“Landlord”), and
Achieve Life Sciences, Inc., a Delaware corporation (“Tenant”).

Landlord and Tenant hereby agree as follows:

ARTICLE 1

BASIC LEASE PROVISIONS

 

PREMISES

 

Suite 2250, which is a portion of the twenty second (22nd) floor of the
Building, as more particularly shown on Exhibit A.

 

 

 

BUILDING

 

The building, fixtures, equipment and other improvements and appurtenances now
located or hereafter erected, located or placed upon the land known as the 520
Pike Tower, Seattle, Washington, as more particularly described on Exhibit A.

 

 

 

REAL PROPERTY

 

The Building, together with the plot of land upon which it stands.

 

 

 

COMMENCEMENT DATE

 

March 1, 2018 (subject to Section 2.2)

 

 

 

RENT COMMENCEMENT DATE

 

The Commencement Date.

 

 

 

EXPIRATION DATE

 

If the Commencement Date shall be the first day of a calendar month, then the
date which is the day immediately preceding the third (3rd) anniversary of the
Commencement Date; or if the Commencement Date shall be other than the first day
of a calendar month, then the date which is the last day of the month in which
the third (3rd) anniversary of the Commencement Date occurs.

 

 

 

TERM

 

The period commencing on the Commencement Date and ending on the Expiration
Date.

 

 

 

PERMITTED USES

 

Executive and general offices.

 

 

 

BASE YEAR

 

Calendar year 2018.

 

 

 

TENANT’S PROPORTIONATE SHARE

 

0.8031%

 

 

 

AGREED AREA OF BUILDING

 

396,821 rentable square feet, as mutually agreed by Landlord and Tenant.

 

 

 

AGREED AREA OF PREMISES

 

3,187 rentable square feet, as mutually agreed by Landlord and Tenant, (which
Landlord warrants is measured pursuant to the BOMA 2010 measurement
methodology).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

6219070.4

 

--------------------------------------------------------------------------------

 

 

 

 

 

FIXED RENT

Period

(Months)

 

Per Annum

 

 

Per Month

 

Annual Fixed Rent Per Rentable Square Foot

 

 

1 – 12

 

$140,228.00

 

 

$11,685.67

 

$44.00

 

 

13 – 24

 

$144,434.84

 

 

$12,036.24

 

$45.32

 

 

25 – 36

 

$148,767.89

 

 

$12,397.32

 

$46.68

 

ADDITIONAL RENT

 

All sums other than Fixed Rent payable by Tenant to Landlord under this Lease,
including Tenant’s Tax Payment, Tenant’s Operating Payment, late charges,
overtime or excess service charges, damages, and interest and other costs
related to Tenant’s failure to perform any of its obligations under this Lease.

 

 

 

RENT

 

Fixed Rent and Additional Rent, collectively.

 

 

 

INTEREST RATE

 

The lesser of (i) 4% per annum above the then-current Base Rate, and

(ii) the maximum rate permitted by applicable Requirements.

 

 

 

SECURITY DEPOSIT

 

$37,191.97 (subject to reduction as set forth in Article 27)

 

TENANT’S ADDRESS FOR NOTICES

 

Until Tenant commences business operations from the Premises:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thereafter:

 

 

 

 

 

Achieve Life Sciences, Inc. 520

Pike Street, Suite 2250

Seattle, Washington 98101

Attn:

 

 

 

 

 

2

6219070.4

 

--------------------------------------------------------------------------------

 

 

LANDLORD’S ADDRESS FOR NOTICES

 

520 Pike Street, Inc.

c/o Tishman Speyer Properties, L.P. 520 Pike Street, Suite 1210

Seattle, Washington 98101 Attn: Property Manager

 

 

 

 

 

Copies to:

 

 

520 Pike Street, Inc.

 

 

Tishman Speyer Properties, L.P. 45 Rockefeller Plaza

 

 

 

 

 

New York, New York 10011 Attn: Chief Financial Officer

 

 

 

 

 

and:

 

 

520 Pike Street, Inc.

 

 

Tishman Speyer Properties, L.P. 45 Rockefeller Plaza

 

 

New York, New York 10011 Attn:

 

 

Chief Legal Officer

 

 

 

TENANT’S BROKER

 

Flinn Ferguson Corporate Real Estate

 

 

 

LANDLORD’S AGENT

 

Jones Lang LaSalle Americas, Inc. AND/OR Tishman Speyer Properties,

L.P. or any other person or entity designated at any time and from time to time
by Landlord as Landlord’s Agent.

 

 

 

LANDLORD’S CONTRIBUTION

 

$31,870.00

All capitalized terms used in this Lease without definition are defined in
Exhibit B.

 

3

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 2

PREMISES; TERM; RENT

Section 2.1Lease of Premises.  Subject to the terms of this Lease, Landlord
leases toTenant and Tenant leases from Landlord the Premises for the Term. In
addition, Landlord grants to Tenant the right to use, on a non-exclusive basis
and in common with others, the Common Areas.

Section 2.2Commencement Date. Upon the Effective Date, the terms and provisions
hereof shall be fully binding on Landlord and Tenant prior to the occurrence of
the Commencement Date. The Term of this Lease shall commence on the Commencement
Date.  The Commencement Date shall be the later of (i) March 1, 2018 or (ii) the
date on which Landlord delivers exclusive possession of the Premises to Tenant,
broom clean and free and clear of any other tenants or their personal property.
Unless sooner terminated or extended as hereinafter provided, the Term shall end
on the Expiration Date. If Landlord does not tender exclusive possession of the
Premises to Tenant on or before the Scheduled Commencement Date or any other
particular date, for any reason whatsoever, Landlord shall not be liable for any
damage thereby, this Lease shall not be void or voidable thereby except as set
forth below, and the Term shall not commence until the Commencement Date.
Landlord shall be deemed to have tendered possession of the Premises to Tenant
upon the giving of notice by Landlord to Tenant stating that the Premises are
vacant, in the condition required by this Lease and available for Tenant’s
occupancy. No failure to tender possession of the Premises to Tenant on or
before the Scheduled Commencement Date shall affect any other obligations of
Tenant hereunder. Once the Commencement Date  is  determined, Landlord and
Tenant shall execute an agreement stating the Commencement Date, Rent
Commencement Date and Expiration Date, but the failure to do so will not affect
the determination of such dates.

Notwithstanding anything to the contrary, if Landlord has not tendered exclusive
possession of the Premises to Tenant, broom clean and free and clear of other
tenants or their property, by May 1, 2018, then Tenant shall have the right to
terminate this Lease effective as of written notice provided to Landlord prior
to such delivery occurring.

Section 2.3Payment of Rent.  Tenant shall pay to Landlord, without notice or
demand, and without any set-off, counterclaim, abatement or deduction
whatsoever, except as may be expressly set forth in this Lease, in lawful money
of the United States by wire transfer of funds, (i)  Fixed Rent in equal monthly
installments, in advance, on the first day of each month during the Term,
commencing on the Rent Commencement Date, and (ii) Additional Rent, at the times
and in the manner set forth in this Lease.

Section 2.4First Month’s Rent. Tenant shall pay one month’s Fixed Rent upon the
execution of this Lease (“Advance Rent”).  If the Rent Commencement Date is on
the first day of a month, the Advance Rent shall be credited towards the first
month’s Fixed Rent payment. If the Rent Commencement Date is not the first day
of a month, then on the Rent Commencement Date Tenant shall pay Fixed Rent for
the period from the Rent Commencement Date through the last day of such month,
and the Advance Rent shall be credited towards Fixed Rent for the next
succeeding calendar month.

ARTICLE 3

USE AND OCCUPANCY

Tenant shall use and occupy the Premises for the Permitted Uses and for no other
purpose. Tenant expressly acknowledges that the Premises are intended for office
purposes only. Tenant shall not conduct any research or experiments within the
Premises or the Building, nor shall Tenant cause or permit any Hazardous
Materials to be brought, stored or used within the Premises as further provided
in Section 8.1(b). Tenant shall not use or occupy or permit the use or occupancy
of any part of the Premises in a manner constituting a Prohibited Use. If Tenant
uses the Premises for a purpose constituting a Prohibited Use, violating any
Requirement, or causing the Building to be in violation of any Requirement, then
Tenant shall promptly discontinue such use upon notice of such
violation.  Tenant, at its expense, shall procure and at all times maintain and
comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Uses in the Premises.

4

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 4

CONDITION OF THE PREMISES

Tenant has inspected the Premises and agrees (a) to accept possession of the
Premises in the condition existing on the Commencement Date “as is”, and (b)
that except for Landlord’s Contribution, Landlord has no obligation to perform
any work, supply any materials, incur any expense or make any alterations or
improvements to prepare the Premises for Tenant’s occupancy. Any work to be
performed by Tenant in connection with Tenant’s initial occupancy of the
Premises shall be hereinafter referred to as the “Initial Installations.”
Tenant’s occupancy of any part of the Premises shall be conclusive evidence, as
against Tenant, that Tenant has accepted possession of the Premises in its then
current condition and at the time such possession was taken, the Premises and
the Building were in a good and satisfactory condition as required by this
Lease, subject  to Landlord’s maintenance and repair obligations under this
Lease. Notwithstanding anything to the contrary, Landlord agrees to deliver the
Premises to Tenant (i) broom clean and in the same general condition as existing
on the Effective Date, without any damage caused by the existing tenant; and
(ii)  free of other tenants and their personal property.

 

ARTICLE 5

ALTERATIONS

Section 5.1Tenant’s Alterations.  (a) Tenant shall not make any alterations,
additions or other physical changes in or about the Premises (collectively,
“Alterations”) other than decorative Alterations such as painting, wall
coverings and floor  coverings  (collectively, “Decorative Alterations”),
without Landlord’s prior consent, which consent shall not be unreasonably
withheld if such Alterations (i) are non-structural and do not adversely affect
any Building Systems, (ii) affect only the Premises and are not visible from
outside of the Premises, (iii)  do not affect the certificate of occupancy
issued for the Building or the Premises, and (iv) do not violate any
Requirement.

(b)Plans and Specifications. Prior to making any Alterations, Tenant, at its
expense, shall (i) submit to Landlord for its approval, detailed plans and
specifications (“Plans”) of each proposed Alteration (other than Decorative
Alterations), and with respect to any Alteration affecting any Building System,
evidence that the Alteration has been designed by, or reviewed and approved by,
Landlord’s designated engineer for the affected Building System, (ii) obtain all
permits, approvals and certificates required by any Governmental Authorities,
(iii) furnish to Landlord certificates of worker’s compensation (covering all
persons to be employed by Tenant, and Tenant’s contractors and subcontractors in
connection with such Alteration), commercial general liability (including
property damage coverage) and business auto insurance and Builder’s Risk
coverage (as described in Article 11) all in such form, with such companies, for
such periods and in such amounts as Landlord may reasonably require, naming
Landlord, Landlord’s Agent, any Lessor and any Mortgagee as additional insureds,
and (iv) furnish to Landlord reasonably satisfactory evidence of
Tenant’s  ability  to  complete  and  to  fully  pay  for  such  Alterations  (other  than  Decorative
Alterations). Tenant shall give Landlord not less than 5 Business Days’ notice
prior to performing any Decorative Alteration, which notice shall contain a
description of such Decorative Alteration.

(c)Governmental Approvals. Tenant, at its expense, shall, as and when required,
promptly obtain certificates of partial and final approval of such Alterations
required by any Governmental Authority and shall furnish Landlord with copies
thereof, together with “as- built” Plans for such Alterations prepared on an
AutoCAD Computer Assisted Drafting and Design System (or such other system or
medium as Landlord may accept), using naming conventions issued by the American
Institute of Architects in June, 1990 (or such other naming conventions  as
Landlord may accept) and magnetic computer media of such record drawings and
specifications translated in DFX format or another format acceptable to
Landlord.

Section 5.2Manner and Quality of Alterations.   All Alterations shall be
performed (a) in a good and workmanlike manner and free from defects, (b)
substantially in accordance with the Plans, and by contractors reasonably
approved by Landlord, (c) in compliance with all Requirements, the terms of this
Lease and all construction procedures and regulations then prescribed by
Landlord, and (d) at Tenant’s expense. All materials and equipment shall be of
first quality and at least equal to the applicable standards for the Building
then established by Landlord, and no

5

6219070.4

 

--------------------------------------------------------------------------------

 

such materials or equipment (other than Tenant’s Property) shall be subject to
any lien or other encumbrance. Upon completion of any Alterations hereunder,
Tenant shall provide Landlord with proof of payment for all labor and materials,
and final unconditional waivers of lien from all contractors, subcontractors,
materialmen, suppliers and others having lien rights with respect to such
Alterations, in the form prescribed by Washington law.

Section 5.3Removal of Tenant’s Property. Tenant’s Property shall  remain  the
property of Tenant and Tenant may remove the same at any time on or before the
Expiration Date. On or prior to the Expiration Date, Tenant shall, unless
otherwise directed by Landlord, at Tenant’s expense, remove any Specialty
Alterations and close up any slab penetrations made by Tenant in the Premises.
Tenant shall repair and restore, in a good and workmanlike manner, any damage to
the Premises or the Building caused by Tenant’s removal of any Alterations or
Tenant’s Property or by the closing of any slab penetrations, and upon default
thereof, Tenant shall reimburse Landlord for Landlord’s cost of repairing and
restoring such damage. Any Specialty Alterations or Tenant’s Property not so
removed shall be deemed abandoned and Landlord may retain or remove and dispose
of same, and repair and restore any damage caused thereby, at Tenant’s cost and
without accountability to Tenant. All other Alterations shall become Landlord’s
property upon termination of this Lease. Notwithstanding anything to the
contrary in this Lease, in no event shall Tenant be required to remove or
restore the Initial Improvements.

Section 5.4Mechanic’s Liens. Tenant, at its expense, shall discharge any lien or
charge recorded or filed against the Real Property in connection with any work
done or claimed to have been done by or on behalf of, or materials furnished or
claimed to have been furnished to, Tenant, within 10 days after Tenant’s receipt
of notice thereof by payment, by procuring and recording a lien release bond
issued by a responsible corporate surety in an amount sufficient to satisfy
statutory requirements therefor in the State of Washington or otherwise in
accordance with law.

Section 5.5Labor Relations.  Tenant shall not employ, or permit the employment
of, any contractor, mechanic or laborer, or permit any materials to be delivered
to or used in the Building, if, in Landlord’s sole judgment, such employment,
delivery or use will interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others. If such interference or conflict
occurs, upon Landlord’s request, Tenant shall cause all contractors, mechanics
or laborers causing such interference or conflict to leave the Building
immediately.

Section 5.6Tenant’s Costs. Tenant shall pay to Landlord, upon demand, all
out-of- pocket, reasonable costs actually incurred by Landlord in connection
with Tenant’s Alterations, including costs incurred in connection with (a)
Landlord’s review of the Alterations (including review of requests for approval
thereof) and (b) the provision of Building personnel during the performance of
any Alteration, to operate elevators or otherwise to facilitate Tenant’s
Alterations. In addition, Tenant shall pay to Landlord, upon demand, an
administrative fee in an amount equal to 3% of the total cost of any
Alterations, unless Tenant secures the services of a construction manager
reasonably acceptable to Landlord, in which case the administrative fee shall be
1% of the total cost of the Alterations. At Landlord’s request, Tenant shall
deliver to Landlord reasonable supporting documentation evidencing the hard and
soft costs incurred by Tenant in designing and constructing any Alterations.

Section 5.7Tenant’s Equipment. Tenant shall provide notice to Landlord prior to
moving any  heavy machinery, heavy  equipment,  freight, bulky matter or
fixtures (collectively, “Equipment”) into or out of the Building and shall pay
to Landlord any costs actually incurred by Landlord in connection therewith. If
such Equipment requires special handling, Tenant agrees (a) to employ only
persons holding all necessary licenses to perform such work, (b) all work
performed in connection therewith shall comply with all applicable Requirements
and (c) such work shall be done only during hours designated by Landlord.

Section 5.8Legal Compliance. The approval of Plans, or consent by Landlord to
the making of any Alterations, does not constitute Landlord’s representation
that such Plans or Alterations comply with any Requirements. Landlord shall not
be liable to Tenant or any other party in connection with Landlord’s approval of
any Plans, or Landlord’s consent to Tenant’s performing any Alterations. If any
Alterations made by or on behalf of Tenant require Landlord to make any
alterations or improvements to any part of the Building in order to comply with
any Requirements, Tenant shall pay all costs and expenses incurred by Landlord
in connection with such alterations or improvements.

6

6219070.4

 

--------------------------------------------------------------------------------

 

Section 5.9Floor Load.  Tenant shall not place a load upon any floor of the
Premises that exceeds 50 pounds per square foot “live load”. Landlord reserves
the right to reasonably designate the position of all Equipment which Tenant
wishes to place within the Premises, and to place limitations on the weight
thereof.

 

ARTICLE 6

REPAIRS

Section 6.1Landlord’s Repair and Maintenance.   Landlord shall operate, maintain
and, except as provided in Section 6.2 hereof, make all necessary repairs (both
structural and nonstructural) to (i) the Building Systems; (ii) the Building’s
structure, roof and exterior walls; and (iii) the Common Areas, in conformance
with standards applicable to Comparable Buildings.

Section 6.2Tenant’s Repair and Maintenance.  Tenant shall promptly, at its
expense and in compliance with Article 5 including, without limitation, the
requirement that any repairs affecting any Building System be reviewed and
approved by Landlord’s designated engineer for the affected Building System,
make all nonstructural repairs to the Premises and the fixtures, equipment and
appurtenances therein  (including all electrical, plumbing, heating, ventilation
and air conditioning, sprinklers and life safety systems in and exclusively
serving the Premises from the point of connection to the Building Systems)
(collectively, “Tenant Fixtures”) as and when needed to preserve the Premises in
as good condition as received, except for reasonable wear and tear and damage
which is Landlord’s obligation to repair pursuant to the express provisions of
this Lease. Subject to the provisions of Section 11.2, all damage to the
Building or to any portion thereof, or to any Tenant Fixtures, requiring
structural or nonstructural repair caused by or resulting from any act,
omission, neglect or improper conduct of a Tenant Party or the moving of
Tenant’s Property or Equipment into, within or out of the Premises by a Tenant
Party, shall be repaired at Tenant’s expense by (i) Tenant, if the required
repairs are nonstructural in nature and do not affect any Building System, or
(ii) Landlord, if the required repairs are structural in nature, involve
replacement of exterior window glass or affect any Building System. All Tenant
repairs shall be of good quality utilizing new construction materials.

Section 6.3Reserved Rights. Landlord reserves the right to make all  changes,
alterations, additions, improvements, repairs or replacements to the Building
and Building Systems, including changing the arrangement or location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets or other Common Areas (collectively, “Work of Improvement”), as Landlord
deems necessary or desirable, and to take all materials into the Premises
required for the performance of such Work of Improvement, provided that (a) the
level of any Building service shall not decrease in any material respect from
the level required of Landlord in this Lease as a result thereof (other than
temporary changes in the level of such services during the performance of any
such Work of Improvement), and (b) Tenant is not deprived of access to the
Premises. Landlord shall use reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises during the performance of such Work
of Improvement. There shall be no Rent abatement or allowance to Tenant for a
diminution of rental value, no actual or constructive eviction of Tenant, in
whole or in part, no relief from any of Tenant’s other obligations under this
Lease, and no liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others
performing, or failing to perform, any Work of Improvement.

7

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 7

INCREASES IN TAXES AND OPERATING EXPENSES

Section 7.1Definitions.  For the purposes of this Article 7, the following terms
shall have the meanings set forth below:

 

(a)“Assessed Valuation” shall mean the amount for which the Real Property is
assessed by the County Assessor of King County, Washington for the purpose of
imposition of Taxes.

(b)“Base Operating Expenses” shall mean the Operating Expenses for the Base
Year.

(c)“Base Taxes” shall mean the Taxes payable for the Base Year.

(d)“Comparison Year” shall mean each calendar year commencing subsequent to the
Base Year.

(e)“Operating Expenses” shall mean the aggregate of all costs and expenses paid
or incurred by or on behalf of Landlord in connection with the ownership,
operation, repair and maintenance of the Real Property, which costs and expenses
may include, without limitation, the following: (i) the rental value of
Landlord’s Building office, (ii) the cost of insurance premiums and related
charges, including premiums for coverage with respect to terrorist acts and
occurrences, and (iii) capital improvements incurred after the Base Year only if
such capital improvement either (A) is reasonably intended to result in a
reduction in Operating  Expenses (as for example, a labor-saving improvement),
provided the amount included in Operating Expenses in any Comparison Year shall
not exceed an amount equal to the savings reasonably anticipated to result from
the installation and operation of such improvement, and/or (B) is made during
any Comparison Year in compliance with Requirements which became effective
(whether through adoption, promulgation, application, interpretation by the
applicable Governmental Authority or otherwise) after the date of this
Lease.  Such capital improvements shall be amortized (with interest at the Base
Rate) on a straight-line basis over such period as Landlord shall reasonably
determine, and the amount included in Operating Expenses in any Comparison Year
shall be equal to the annual amortized amount. Operating Expenses shall not
include any Excluded Expenses.  If during all or part of the Base Year or any
Comparison Year, Landlord shall not furnish any particular item(s) of work or
service (which would otherwise constitute an Operating Expense) to any leasable
portions of the Building for any reason, then, for purposes of computing
Operating Expenses for such period, the amount included in Operating Expenses
for such period shall be increased by an amount equal to the costs and expenses
that would have been reasonably incurred by Landlord during such period if
Landlord had furnished such item(s) of work or service to such portion of the
Building. If Landlord eliminates from Operating Expenses for any Comparison Year
a recurring category of expenses previously included in Operating Expenses for
the Base Year, Landlord may subtract such category from Operating Expenses for
the Base Year commencing with such Comparison Year. Without limiting the
generality of the foregoing, if Landlord eliminates from Operating Expenses for
any Comparison Year any particular type of insurance included in Operating
Expenses for the Base Year, or if Landlord reduces the level of insurance
coverage during any Comparison Year from that carried during the Base Year, then
Landlord may adjust the amount of any insurance premium included in Operating
Expenses for the Base Year to equal that amount which Landlord reasonably
estimates it would have incurred had Landlord maintained similar types and
levels of insurance during the Base Year as maintained by Landlord during such
Comparison Year. In determining the amount of Operating Expenses for the Base
Year or any Comparison Year, if less than 95% of the Building rentable area is
occupied by tenants at any time during any such Base Year or Comparison Year,
Operating Expenses shall be determined for such Base Year or Comparison Year to
be an amount equal to the like expenses which would normally be expected to be
incurred had such occupancy been 95% throughout the Base Year or such Comparison
Year. Without limiting the foregoing, in calculating the Base Operating
Expenses, Landlord shall include
the  cost  of  premiums  for  insurance  coverages  with  respect  to  terrorist  acts  and  occurrences
(collectively, “Terrorist Coverage Insurance Premiums”) payable with respect to
the Base Year; provided, however, thereafter Landlord may elect to reduce the
Base Operating Expenses by an amount equal to the Terrorism Risk Insurance
Premium Reduction (as hereinafter defined); provided, further, if the Terrorism
Risk Insurance Act of 2002 (the “Terrorism Act”) expires or is repealed, or the
benefits intended to be provided by the Terrorism Act are no longer available to
Landlord in any material respect, then commencing with the first Comparison Year
in which the Terrorism Coverage Insurance Premiums are affected by such
expiration, repeal or material unavailability (the

8

6219070.4

 

--------------------------------------------------------------------------------

 

“Expiration Year”), Landlord shall readjust the calculation of Base Operating
Expenses to include the lesser of (i) Terrorism Coverage Insurance Premiums
payable with respect to the Base Year, or (ii) the Terrorism Coverage Insurance
Premiums payable with respect to the Expiration Year, without regard to the
Terrorism Risk Insurance Premium Reduction. The “Terrorism Risk Insurance
Premium Reduction” shall mean the amount by which the Terrorism Coverage
Insurance Premiums for the Base Year exceed the Terrorism Coverage Insurance
Premiums for the next succeeding Comparison Year with respect to which the
benefits intended to be provided by the Terrorism Act are available to Landlord.

(f)“Statement” shall mean a statement containing a comparison of (i) Base Taxes
and the Taxes for any Comparison Year, or (ii) Base Operating Expenses and the
Operating Expenses for any Comparison Year.

(g)“Taxes” shall mean (i) all real estate taxes, assessments, sewer and water
rents, rates and charges and other governmental levies, impositions or charges,
whether general, special, ordinary, extraordinary, foreseen or unforeseen, which
may be assessed, levied or imposed upon all or any part of the Real Property,
and (ii) all expenses (including reasonable attorneys’ fees and disbursements
and experts’ and other witnesses’ fees) incurred in contesting any of the
foregoing or the Assessed Valuation of the Real Property (but such expenses will
not be included in Base Taxes if incurred during the Base Year). Taxes shall not
include (x) interest or penalties incurred by Landlord as a result of Landlord’s
late payment of Taxes, or (y) franchise, transfer, gift, inheritance, estate or
net income taxes imposed upon Landlord. If Landlord elects to pay any assessment
in annual installments, then (i) such assessment shall be deemed to have been so
divided and to be payable in the maximum number of installments permitted by
law, and (ii) there shall be deemed included in Taxes for each Comparison Year
the installments of such assessment becoming payable during such Comparison
Year, together with interest payable during such Comparison Year on such
installments and on all installments thereafter becoming due as provided by law,
all as if such assessment had been so divided. If at any time the methods of
taxation prevailing on the Effective Date shall be altered so that in lieu of or
as an addition to the whole or any part of Taxes, there shall be assessed,
levied or imposed (1) a tax, assessment, levy, imposition or charge based on the
income or rents received from the Real Property whether or not wholly or
partially as a capital levy or otherwise, (2) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon all or any
part of the Real Property and imposed upon Landlord, (3) a license fee measured
by the rents, or (4) any other tax, assessment, levy, imposition, charge or
license fee however described or imposed, including business improvement
district impositions, then all such taxes, assessments, levies, impositions,
charges or license fees or the part thereof so measured or based shall be deemed
to be Taxes.

Section 7.2Tenant’s Tax Payment. (a) If the Taxes payable for any Comparison
Year exceed the Base Taxes, Tenant shall pay to Landlord Tenant’s Proportionate
Share of such excess (“Tenant’s Tax Payment”). For each Comparison Year,
Landlord shall furnish to Tenant a statement setting forth Landlord’s reasonable
estimate of Tenant’s Tax Payment for such Comparison Year (the “Tax Estimate”).
Tenant shall pay to Landlord on the 1st day of each month during such Comparison
Year an amount equal to 1/12 of the Tax Estimate for such Comparison Year. If
Landlord furnishes a Tax Estimate for a Comparison Year subsequent to the
commencement thereof, then (i) until the 1st day of the month following the
month in which the Tax Estimate is furnished to Tenant, Tenant shall pay to
Landlord on the 1st day of each month an amount equal to the monthly sum payable
by Tenant to Landlord under this Section 7.2 during the last month of the
preceding Comparison Year, (ii) promptly after the Tax Estimate is furnished to
Tenant or together therewith, Landlord shall give notice to Tenant stating
whether the installments of Tenant’s Tax Estimate previously made for such
Comparison Year were greater or less than the installments of Tenant’s Tax
Estimate to be made for such Comparison Year in accordance with the Tax
Estimate, and (x) if there shall be a deficiency, Tenant shall pay the amount
thereof within 10 Business Days after demand therefor, or (y) if there shall
have been an overpayment, Landlord shall credit the amount thereof against
subsequent payments of Rent due hereunder, and (iii) on the 1st day of the month
following the month in which the Tax Estimate is furnished to Tenant, and on the
1st day of each month thereafter throughout the remainder of such Comparison
Year, Tenant shall pay to Landlord an amount equal to 1/12 of the Tax Estimate.
Landlord shall have the right, upon not less than 30 days prior written notice
to Tenant, to reasonably adjust the Tax Estimate from time to time during any
Comparison Year.

9

6219070.4

 

--------------------------------------------------------------------------------

 

(b)As soon as reasonably practicable after Landlord has determined the Taxes for
a Comparison Year, Landlord shall furnish to Tenant a Statement for such
Comparison Year. If the Statement shall show that the sums paid by Tenant under
Section 7.2(a) exceeded the actual amount of Tenant’s Tax Payment for such
Comparison Year, Landlord shall credit the amount of such excess against
subsequent payments of Rent due hereunder (or refund to Tenant within thirty
(30) days if the Term has expired). If the Statement for such Comparison Year
shall show that the sums so paid by Tenant were less than Tenant’s Tax Payment
for such Comparison Year, Tenant shall pay the amount of such deficiency within
10 Business Days after delivery of the Statement of Tenant.

(c)Only Landlord may institute proceedings to reduce the Assessed Valuation of
the Real Property and the filing of any such proceeding by Tenant without
Landlord’s consent shall constitute an Event of Default. If the Taxes payable
for the Base Year are reduced, the Base Taxes shall be correspondingly revised,
the Additional Rent previously paid or payable on account of Tenant’s Tax
Payment hereunder for all Comparison Years shall be recomputed on the basis of
such reduction, and Tenant shall pay to Landlord within 10 Business Days after
being billed therefor, any deficiency between the amount of such Additional Rent
previously computed and paid by Tenant to Landlord, and the amount due as a
result of such recomputations. If Landlord receives a refund of Taxes for any
Comparison Year, Landlord shall credit against subsequent payments of Rent due
hereunder (or refund to Tenant within thirty (30) days if the Term has expired),
an amount equal to Tenant’s Proportionate Share of the refund, net of any
expenses incurred by Landlord in achieving such refund, which amount shall not
exceed Tenant’s Tax Payment paid for such Comparison Year. Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Taxes or the Assessed Valuation. The benefit of any exemption or
abatement relating to all or any part of the Real Property shall accrue solely
to the benefit of Landlord and Taxes shall be computed without taking into
account any such exemption or abatement.

(d)Tenant shall be responsible for any applicable occupancy or rent tax now in
effect or hereafter enacted and, if such tax is payable by Landlord, Tenant
shall promptly pay such amounts to Landlord, upon Landlord’s demand.

(e)Tenant shall be obligated to make Tenant’s Tax Payment regardless of whether
Tenant may be exempt from the payment of any Taxes as the result of any
reduction, abatement or exemption from Taxes granted or agreed to by any
Governmental Authority, or by reason of Tenant’s diplomatic or other tax-exempt
status.

Section 7.3Tenant’s Operating Payment.  (a)  If the Operating Expenses payable
for any Comparison Year exceed the Base Operating Expenses, Tenant shall pay to
Landlord Tenant’s Proportionate Share of such excess (“Tenant’s Operating
Payment”). For each Comparison Year, Landlord shall furnish to Tenant a
statement setting forth Landlord’s reasonable estimate of Tenant’s Operating
Payment for such Comparison Year (the “Expense Estimate”). Tenant shall pay to
Landlord on the 1st day of each month during such Comparison Year an amount
equal to 1/12 of the Expense Estimate. If Landlord furnishes an Expense Estimate
for a Comparison Year subsequent to the commencement thereof, then (i) until the
1st day of the month following the month in which the Expense Estimate is
furnished to Tenant, Tenant shall pay to Landlord on the 1st day of each month
an amount equal to the monthly sum payable by Tenant to Landlord under this
Section 7.3 during the last month of the preceding Comparison Year, (ii)
promptly after the Expense Estimate is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant’s Operating Payment previously made for such Comparison Year were
greater or less than the installments of Tenant’s Operating Payment to be made
for such Comparison Year in accordance with the Expense Estimate, and (x) if
there shall be a deficiency, Tenant shall pay the amount thereof within 10
Business Days after demand therefor, or (y) if there shall have been an
overpayment, Landlord shall credit the amount thereof against subsequent
payments of Rent due hereunder (or refund to Tenant within thirty (30) days if
the Term has expired), and (iii) on the 1st day of the month following the month
in which the Expense Estimate is furnished to Tenant, and on the 1st day of each
month thereafter throughout the remainder of such Comparison Year, Tenant shall
pay to Landlord an amount equal to 1/12 of the Expense Estimate. Landlord shall
have the right, upon not less than 30 days prior written notice to Tenant, to
reasonably adjust the Expense Estimate from time to time during any Comparison
Year.

10

6219070.4

 

--------------------------------------------------------------------------------

 

(b)On or before May 1st of each Comparison Year, Landlord shall furnish to
Tenant a Statement for the immediately preceding Comparison Year. If the
Statement shows that the sums paid by Tenant under Section 7.3(a) exceeded the
actual amount of Tenant’s Operating Payment for such Comparison Year, Landlord
shall credit the amount of such excess against subsequent payments of Rent due
hereunder. If the Statement shows that the sums so paid by Tenant were less than
Tenant’s Operating Payment for such Comparison Year, Tenant shall pay the amount
of such deficiency within 10 Business Days after delivery of the Statement to
Tenant.

Section 7.4Non-Waiver; Disputes.  (a)  Landlord’s failure to render any
Statement on a timely basis with respect to any Comparison Year shall not
prejudice Landlord’s right to thereafter render a Statement with respect to such
Comparison Year or any subsequent Comparison Year, nor
shall  the  rendering  of  a  Statement  prejudice  Landlord’s
right  to  thereafter  render  a  corrected Statement for that Comparison Year.

(b)Each Statement sent to Tenant shall be conclusively binding upon Tenant
unless Tenant (i) pays to Landlord when due the amount set forth in such
Statement, without prejudice to Tenant’s right to dispute such Statement, and
(ii) within 60 days after such Statement is sent, sends a notice to Landlord
objecting to such Statement and specifying the reasons therefor. Tenant agrees
that Tenant will not employ, in connection with any dispute under this Lease,
any person or entity who is to be compensated, in whole or in part, on a
contingency fee basis. If the parties are unable to resolve any dispute as to
the correctness of such Statement within 30 days following such notice of
objection, either party may refer the issues raised to one of the nationally
recognized public accounting firms selected by Landlord and reasonably
acceptable to Tenant, and the decision of such accountants shall be conclusively
binding upon Landlord and Tenant. In connection therewith, Tenant and such
accountants shall execute and deliver to Landlord a confidentiality agreement,
in form and substance reasonably satisfactory to Landlord, whereby such parties
agree not to disclose to any third party any of the information obtained in
connection with such review. Tenant shall pay the fees and expenses relating to
such procedure, unless such accountants determine that Landlord overstated
Operating Expenses by more than 5% for such Comparison Year, in which case
Landlord shall pay such fees and expenses. Except as provided in this Section
7.4, Tenant shall have no right whatsoever to dispute, by judicial proceeding or
otherwise, the accuracy of any Statement.

Section 7.5Proration.  If the Rent Commencement Date is not January 1, and
provided that the Rent Commencement Date does not occur in the Base Year,
Tenant’s Tax Payment and Tenant’s Operating Payment for the Comparison Year in
which the Rent Commencement Date occurs shall be apportioned on the basis of the
number of days in the year from the Rent Commencement Date to the following
December 31. If the Expiration Date occurs on a date other than December 31st,
Tenant’s Tax Payment and Tenant’s Operating Payment for the Comparison Year in
which such Expiration Date occurs shall be apportioned on the basis of the
number of days in the period from January 1st to the Expiration Date. Upon the
expiration or earlier termination of this Lease, any Additional Rent under this
Article 7 shall be adjusted or paid within 30 days after submission of the
Statement for the last Comparison Year. Landlord shall have the right, from time
to time, to equitably allocate some or all of the Taxes and/or Operating
Expenses for the Real Property among different portions or occupants of the Real
Property (the “Cost Pools”), in Landlord’s reasonable discretion. Such Cost
Pools may include, but shall not be limited to, the office space tenants of the
Real Property and the retail space tenants of the Real Property. The Taxes
and/or Operating Expenses allocable to each such Cost Pool shall be allocated to
such Cost Pool and charged to the tenants within such Cost Pool in an equitable
manner.

Section 7.6No Reduction in Rent. In  no event shall  any decrease in Operating
Expenses or Taxes in any Comparison Year below the Base Operating Expenses or
Base Taxes, as the case may be, result in a reduction in the Fixed Rent or any
component of Additional Rent payable hereunder.

11

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 8

REQUIREMENTS OF LAW

Section 8.1Compliance with Requirements.

(a)Tenant’s Compliance. Tenant, at its expense, shall comply with all
Requirements applicable to the Premises and/or Tenant’s use or occupancy
thereof; provided, however, that Tenant shall not be obligated to comply with
any Requirements requiring  any structural alterations to the Building unless
the application of such Requirements arises from (i) the specific manner and/or
nature of Tenant’s use or occupancy of the Premises, as distinct from general
office use, (ii) Alterations made by Tenant, or (iii) a breach by Tenant of any
provisions of this Lease. Any repairs or alterations required for compliance
with applicable Requirements shall be made at Tenant’s expense (1) by Tenant in
compliance with Article 5 if such repairs or alterations are nonstructural and
do not affect any Building System, and to the extent such repairs or alterations
do not affect areas outside the Premises, or (2) by Landlord if such repairs or
alterations are structural or affect any Building System, or to the extent such
repairs or alterations affect areas outside the Premises. If Tenant obtains
knowledge of any failure to comply with any Requirements applicable to the
Premises, Tenant shall give Landlord prompt notice thereof.

(b)Hazardous Materials. Tenant shall not cause or permit (i) any Hazardous
Materials to be brought into the Building, (ii) the storage or use of Hazardous
Materials in or about the Building or Premises (subject to the second sentence
of this Section 8.1(b)), or (iii) the escape, disposal or release of any
Hazardous Materials within or in the vicinity of the Building. Nothing herein
shall be deemed to prevent Tenant’s use of any Hazardous Materials customarily
used in the ordinary course of office work, provided such use is in accordance
with all Requirements. Tenant shall be responsible, at its expense, for all
matters directly or indirectly based on, or arising or resulting from the
presence of Hazardous Materials in the Building which is caused or permitted by
a Tenant Party. Tenant shall provide to Landlord copies of all communications
received by Tenant with respect to any Requirements relating to Hazardous
Materials, and/or any claims made in connection therewith. Landlord  or its
agents may perform  environmental  inspections of the Premises at any time.
Landlord warrants to Tenant that Landlord is not aware of any Hazardous
Materials present in or about the Premises that are in violation of applicable
laws.

(c)Landlord’s Compliance. Landlord shall comply with (or cause to be complied
with) all Requirements applicable to the Building which are not the obligation
of Tenant, to the extent that non-compliance would materially impair Tenant’s
use and occupancy of the Premises for the Permitted Uses.

(d)Landlord’s Insurance. Tenant shall not cause or permit any action or
condition that would (i) invalidate or conflict with Landlord’s insurance
policies, (ii) violate applicable rules, regulations and guidelines of the Fire
Department, Fire Insurance Rating Organization or any other authority having
jurisdiction over the Building, (iii) cause an increase in the premiums of
insurance for the Building over that payable with respect to Comparable
Buildings, or (iv) result in Landlord’s insurance companies’ refusing to insure
the Building or any property therein in amounts and against risks as reasonably
determined by Landlord. If insurance premiums increase as a result of Tenant’s
failure to comply with the provisions of this Section 8.1, Tenant shall promptly
cure such failure and shall reimburse Landlord for the increased insurance
premiums paid by Landlord as a result of such failure by Tenant.

Section 8.2 Fire and Life Safety. Landlord shall maintain in good order and
repair the sprinkler, fire-alarm and life-safety system in the Premises. If the
Fire Insurance Rating Organization or any Governmental Authority or any of
Landlord’s insurers requires or recommends any modifications and/or alterations
be made or any additional equipment be supplied in connection with the sprinkler
system or fire alarm and life-safety system serving the Building by reason of
Tenant’s business, any Alterations performed by Tenant or the location of the
partitions, Tenant’s Property, or  other contents of the Premises, Landlord
shall make such modifications and/or Alterations, and supply such additional
equipment, at Tenant’s expense.

 

12

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 9

SUBORDINATION

Section 9.1Subordination and Attornment.  (a)This Lease is subject and
subordinate to all Mortgages and Superior Leases, and, at the request of any
Mortgagee or Lessor, Tenant shall attorn to such Mortgagee or Lessor, its
successors in interest or any purchaser in a foreclosure sale.

(b)If a Lessor or Mortgagee or any other person or entity shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or the delivery of a new lease or deed, then successor landlord shall
accept Tenant’s attornment and recognize Tenant’s interest under this Lease, and
Tenant shall be deemed to have attorned to and recognized such successor
landlord as Landlord under this Lease. The provisions of this Section 9.1 are
self-operative and require no further instruments to give effect hereto;
provided, however, that Tenant shall promptly execute and deliver any
commercially reasonable instrument that such successor landlord may reasonably
request (i) evidencing such attornment, (ii) setting forth the terms and
conditions of Tenant’s tenancy, and (iii) containing such other terms and
conditions as may be required by such Mortgagee or Lessor, provided such terms
and conditions do not increase the Rent, materially increase Tenant’s other
obligations or materially and adversely affect Tenant’s rights under this Lease.
Upon such attornment this Lease shall continue in full force and effect as a
direct lease between such successor landlord and Tenant upon all of the terms,
conditions and covenants set forth in this Lease except that such successor
landlord shall not be

(i)liable for any act or omission of Landlord (except to the extent such act or
omission continues beyond the date when such successor landlord succeeds to
Landlord’s interest and Tenant gives notice of such act or omission);

(ii)subject to any defense, claim, counterclaim, set-off or offset which Tenant
may have against Landlord;prior landlord;

(iii)bound by any prepayment of more than one month’s Rent to any prior
landlord;

(iv)bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such successor landlord succeeded to Landlord’s
interest;

(v)bound by any obligation to perform any work or to make improvements to the
Premises except for (x) repairs and maintenance required to be made by Landlord
under this Lease, and (y) repairs to the Premises as a result of damage by fire
or other casualty or a partial condemnation pursuant to the provisions of this
Lease, but only to the extent that such repairs can reasonably be made from the
net proceeds of any insurance or condemnation awards, respectively, actually
made available to such successor landlord;

(vi)bound by any modification, amendment or renewal of this Lease made without
successor landlord’s consent;

(vii)liable for the repayment of any security deposit or surrender of any letter
of credit, unless and until such security deposit actually is paid or such
letter of credit is actually delivered to such successor landlord; or

(viii)liable for the payment of any unfunded tenant improvement allowance,
refurbishment allowance or similar obligation.

(c)Tenant shall from time to time within 10 days of request from Landlord
execute and deliver any documents or instruments that may be reasonably required
by any Mortgagee or Lessor to confirm any subordination.

13

6219070.4

 

--------------------------------------------------------------------------------

 

Section 9.2 Mortgage or Superior Lease Defaults. Any Mortgagee may elect that
this Lease shall have priority over the Mortgage and, upon notification to
Tenant by such Mortgagee, this Lease shall be deemed to have priority over such
Mortgage, regardless of the date of this Lease. In connection with any financing
of the Real Property, Tenant shall consent to any reasonable modifications of
this Lease requested by any lending institution, provided such modifications do
not increase the Rent, materially increase the other obligations, or materially
and adversely affect the rights, of Tenant under this Lease.

Section 9.3 Tenant’s Termination Right. As long as any Superior Lease or
Mortgage exists, Tenant shall not seek to terminate this Lease by reason of any
act or omission of Landlord until (a) Tenant shall have given notice of such act
or omission to all Lessors and/or Mortgagees, and (b) a reasonable period of
time shall have elapsed following the giving of notice of such default and the
expiration of any applicable notice or grace periods (unless such act or
omission is not capable of being remedied within a reasonable period of time),
during which period such Lessors and/or Mortgagees shall have the right, but not
the obligation, to remedy such act or omission and thereafter diligently proceed
to so remedy such act or omission. If any Lessor or Mortgagee elects to remedy
such act or omission of Landlord, Tenant shall not seek to terminate this Lease
so long as such Lessor or Mortgagee is proceeding with reasonable diligence to
effect such remedy.

Section 9.4 Provisions. The provisions of this Article 9 shall (a) inure to the
benefit of Landlord, any future owner of the Building or the Real Property,
Lessor or Mortgagee and any sublessor thereof and (b) apply notwithstanding
that, as a matter of law, this Lease may terminate upon the termination of any
such Superior Lease or Mortgage.

Section 9.5 Future Condominium Declaration. This Lease and Tenant’s rights
hereunder are and will be subject and subordinate to any condominium
declaration, by-laws and other instruments (collectively, the “Declaration”)
which may be recorded regardless of the reason therefor, in order to permit a
condominium form of ownership of the Building pursuant to the Washington
Condominium Act, RCW 64.34.005-950, or any successor Requirement, provided that
the Declaration does not by its terms increase the Rent, materially increase
Tenant’s non-Rent obligations or materially and adversely affect Tenant’s rights
under this Lease. At Landlord’s request, and subject to the foregoing proviso,
Tenant will execute and deliver to Landlord an amendment of this Lease
confirming such subordination and modifying this Lease to conform to such
condominium regime.

ARTICLE 10

SERVICES

Section 10.1 Electricity. Subject to any Requirements or any public utility
rules or regulations governing energy consumption, Landlord shall make or cause
to be made, customary arrangements with utility companies and/or public service
companies to furnish electric current to the Premises for Tenant’s use in
accordance with the Design Standards. If Landlord reasonably determines by the
use of an electrical consumption survey or by other reasonable means that Tenant
is using electric current (including overhead fluorescent fixtures) in excess of
.60 kilowatt hours per square foot of usable area in the Premises per month, as
determined on an annualized basis (“Excess Electrical Usage”), then Landlord
shall have the right to charge Tenant an amount equal to Landlord’s reasonable
estimate of Tenant’s Excess Electrical Usage, and shall have the further right
to install an electric current meter, sub-meter or check meter in the Premises
(a “Meter”) to measure the amount of electric current consumed in the Premises.
The cost of such Meter, special conduits, wiring and panels needed in connection
therewith and the installation, maintenance and repair thereof shall be paid by
Tenant. Tenant shall pay to Landlord, from time to time, but no more frequently
than monthly, for its Excess Electrical Usage at the Premises, plus Landlord’s
charge equal to 5% of Tenant’s Excess  Electrical Usage for Landlord’s costs of
maintaining, repairing and reading such Meter. The rate to be paid by Tenant for
submetered electricity shall include any taxes or other charges in connection
therewith.

Section 10.2 Excess Electricity. Tenant shall at all times comply with the rules
and regulations of the utility company supplying electricity to the Building.
Tenant shall not use any electrical equipment which, in Landlord’s reasonable
judgment, would exceed the capacity of the electrical equipment serving the
Premises. If Landlord determines that Tenant’s electrical requirements
necessitate installation of any additional risers, feeders or other

14

6219070.4

 

--------------------------------------------------------------------------------

 

electrical distribution equipment (collectively, “Electrical Equipment”), or if
Tenant provides Landlord with evidence reasonably satisfactory to Landlord of
Tenant’s need for excess electricity and requests that additional Electrical
Equipment be installed, Landlord shall, at Tenant’s expense, install such
additional Electrical Equipment, provided that Landlord,  in its sole judgment,
determines that (a) such installation is practicable and necessary, (b) such
additional Electrical Equipment is permissible under applicable Requirements,
and (c) the installation of such Electrical Equipment will not cause permanent
damage to the Building or the Premises, cause or create a hazardous condition,
entail excessive or unreasonable alterations, interfere with or limit electrical
usage by other tenants or occupants of the Building or exceed the limits of the
switchgear or other facilities serving the Building, or require power in excess
of that available from the utility company serving the Building.

Section 10.3  Elevators. Landlord shall provide passenger elevator service to
the Premises 24 hours per day, 7 days per week; provided, however, Landlord may
limit passenger elevator service during times other than Ordinary Business
Hours. Landlord shall provide at least one freight elevator serving the
Premises, available upon Tenant’s prior request, on a non-exclusive “first come,
first serve” basis with other Building tenants, on all Business Days from 8:00
a.m. to 5:00 p.m., excluding Tuesdays from 1:00 pm to 3:00 pm, which hours of
operation are subject to change.

Section 10.4 Heating. Ventilation and Air Conditioning. Landlord shall furnish
to the Premises heating, ventilation and air-conditioning (“HVAC”) in accordance
with the Design Standards set forth in Exhibit D during Ordinary Business Hours.
Landlord shall have access to all air-cooling, fan, ventilating and machine
rooms and electrical closets and all other mechanical installations of Landlord
(collectively, “Mechanical Installations”), and Tenant shall not construct
partitions or other obstructions which may interfere with Landlord’s access
thereto or the moving of Landlord’s equipment to and from the Mechanical
Installations. No Tenant Party shall at any time enter the Mechanical
Installations or tamper with, adjust, or otherwise affect such Mechanical
Installations. Landlord shall not be responsible if the HVAC System fails to
provide cooled or heated air, as the case may be, to the Premises in accordance
with the Design Standards by reason of (i) any equipment installed by, for or on
behalf of Tenant, which has an electrical load in excess of the average
electrical load and human occupancy factors for the HVAC System as designed, or
(ii) any rearrangement of partitioning or other Alterations made or performed
by, for or on behalf of Tenant. Tenant shall install, if missing, blinds or
shades on all windows, which blinds and shades shall be subject to Landlord’s
approval, and shall keep operable windows in the Premises closed, and lower the
blinds when necessary because of the sun’s position, whenever the HVAC System is
in operation or as and when required by any Requirement. Tenant shall cooperate
with Landlord and shall abide by the rules and regulations which Landlord may
reasonably prescribe for the proper functioning and protection of the HVAC
System.

Section 10.5 Overtime Freight Elevators and HVAC. The Fixed Rent does not
include any charge to Tenant for the furnishing of any freight elevator service
or HVAC to the Premises during any periods other than as set forth in Section
10.3 and Section 10.4 (“Overtime Periods”). If Tenant desires any such services
during Overtime Periods, Tenant shall deliver notice to the Building office
requesting such services at least 24 hours prior to the time Tenant requests
such services to be provided; provided, however, that Landlord shall use
reasonable efforts to arrange such service on such shorter notice as Tenant
shall provide. If Landlord furnishes freight elevator or HVAC service during
Overtime Periods, Tenant shall pay to Landlord the cost thereof at the then
established rates for such services in the Building.

Section 10.6 Cleaning. Landlord shall cause
the  Premises  (excluding  any  portions thereof used for the storage,
preparation, service or consumption of food or beverages, as an exhibition area
or classroom, for storage, as a shipping room, mail room or similar purposes,
for private bathrooms, showers or exercise facilities, as a trading floor, or
primarily for operation of computer, data processing, reproduction, duplicating
or similar equipment) to be cleaned, substantially in accordance with the
standards set forth in Exhibit E. Any areas of the Premises which Landlord is
not required to clean hereunder or which require additional cleaning shall be
cleaned, at Tenant’s expense, by Landlord’s cleaning contractor, at rates which
shall be competitive with rates of other cleaning contractors providing
comparable services to Comparable Buildings. Landlord’s cleaning contractor and
its employees shall have access to the Premises at all times except between 8:00
a.m. and 5:30 p.m. on weekdays which are not Observed Holidays.

15

6219070.4

 

--------------------------------------------------------------------------------

 

Section 10.7 Water.  Landlord shall provide water in the core lavatories on each
floor of the Building. If Tenant requires water for any additional purposes,
Tenant shall pay for the cost of bringing water to the Premises and Landlord may
install a meter to measure the water. Tenant shall pay the cost of such
installation, and for all maintenance, repairs and replacements thereto, and for
the reasonable charges of Landlord for the water consumed.

 

Section 10.8 Refuse Removal. Landlord shall provide refuse removal services at
the Building for ordinary office refuse and rubbish.  Tenant shall pay to
Landlord, Landlord’s reasonable charge for such removal to the extent that the
refuse generated by Tenant exceeds the refuse customarily generated by general
office tenants. Tenant shall not dispose of any refuse in the Common Areas, and
if Tenant does so, Tenant shall be liable for Landlord’s reasonable charge for
such removal.

 

Section 10.9 Directory. The lobby shall
contain  a  directory  wherein  the  Building’s tenants shall be listed. Tenant
shall be entitled to a proportionate share of such listings, based on the
rentable square footage of the Premises. Landlord shall provide initial building
standard suite and directory signage and listings at its cost.

 

Section 10.10   Telecommunications.  If Tenant requests that Landlord grant
access to the Building to a telecommunications service provider designated by
Tenant for purposes of providing telecommunications services to Tenant, Landlord
shall use its  good faith efforts to respond to such request within 30 days.
Tenant acknowledges that  nothing  set  forth  in  this Section 10.10 shall
impose any affirmative obligation on Landlord to grant such request and that
Landlord, in its sole discretion, shall have the right to determine which
telecommunications service providers shall have access to Building facilities.

 

Section 10.11 Service Interruptions. Landlord reserves the right to suspend any
service when necessary, by reason of Unavoidable Delays, accidents or
emergencies, or for any Work of Improvement which, in Landlord’s reasonable
judgment, is necessary or appropriate, until such Unavoidable Delay, accident or
emergency shall cease or such Work of Improvement is completed and Landlord
shall not be liable for any interruption, curtailment or failure to supply
services. Landlord shall use reasonable efforts to minimize interference with
Tenant’s use and occupancy of the Premises as a result of any such interruption,
curtailment or failure of or defect in such service, or change in the supply,
character and/or quantity of, electrical service, and to restore any such
services, remedy such situation and minimize any interference with Tenant’s
business. The exercise of any such right or the occurrence of any such failure
by Landlord shall not constitute an actual or constructive eviction,  in whole
or  in part, entitle Tenant to  any compensation,  abatement or diminution of
Rent, relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or any Indemnified Party by reason of inconvenience to
Tenant, or interruption of Tenant’s business, or otherwise. Landlord shall not
be liable in any way to Tenant for any failure, defect or interruption of, or
change in the supply, character and/or quantity of, electric service furnished
to the Premises for any reason except if attributable to the gross negligence or
willful misconduct of Landlord.

ARTICLE 11

INSURANCE; PROPERTY LOSS OR DAMAGE

Section 11.1Tenant’s Insurance.  (a)Tenant, at its expense, shall obtain and
keep in full force and effect during the Term:

(i)a policy of commercial general liability insurance on an occurrence basis
against claims for personal injury, bodily injury, death and/or property damage
occurring in or about the Building, under which Tenant is named as the insured
and Landlord, Landlord’s Agent and any Lessors and any Mortgagees whose names
have been furnished to Tenant are named as additional insureds (the “Insured
Parties”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of the Insured Parties,
and Tenant shall obtain blanket broad-form contractual liability coverage to
insure its indemnity obligations set forth in Article 25. The minimum limits of
liability applying exclusively to the Premises shall be a combined single limit
with respect to each occurrence in an amount of not less than $5,000,000;
provided, however, that Landlord shall retain the right to require  Tenant to
increase such coverage from time to time to that amount of insurance which in
Landlord’s reasonable judgment is then being customarily required by landlords
for similar office space in Comparable Buildings,

16

6219070.4

 

--------------------------------------------------------------------------------

 

provided further however, that Landlord shall not increase such policy limits
more than once per five (5) years.   The self insured retention for such policy
shall not exceed $25,000. Tenant may satisfy the limits of liability required
herein with a combination of umbrella and/or excess policies of insurance,
provided that such policies comply with all of the provisions hereof (including,
without limitation, with respect to scope of coverage and naming of the Insured
Parties);

(ii)insurance against loss or damage by fire, and such other risks and hazards
as are insurable under then available standard forms of “Special Form Causes of
Loss” or “All Risk” property insurance policies, insuring Tenant’s Property and
all Alterations and improvements to the Premises (including the initial
installations) to the extent such Alterations and improvements exceed the cost
of the improvements typically performed in connection with the initial occupancy
of tenants in the Building (“Building Standard Installations”), for the full
insurable value thereof or replacement cost thereof, having a deductible amount,
if any, not in excess of $25,000;

(iii)during the performance of any Alteration, until completion thereof,
Builder’s Risk insurance on an “all risk” basis and on a completed value form
including a Permission to Complete and Occupy endorsement, for full replacement
value covering the interest of Landlord and Tenant (and their respective
contractors and subcontractors) in all work incorporated in the Building and all
materials and equipment in or about the Premises;

(iv)Workers’ Compensation Insurance, as required by law;

(v)Business Interruption Insurance covering a minimum of one year of anticipated
gross income;

(vi)if the Building or Real Property includes a parking garage or surface
parking lot that is utilized by Tenant, Commercial Automobile Liability
Insurance for any owned, non-owned or hired vehicles with a combined single
limit with respect to each occurrence in an amount of not less than $1,000,000;
and

(vii)such other insurance in such amounts as the Insured Parties may reasonably
require from time to time.

(b)All insurance required to be carried by Tenant (i) shall contain a provision
that no act or omission of Tenant shall affect or limit the obligation of the
insurance company to pay the amount of any loss sustained, and (ii) shall be
effected under valid and enforceable policies issued by reputable insurers
admitted to do business in the State of Washington and rated in Best’s Insurance
Guide, or any successor thereto as having a “Best’s Rating” of “A-” or better
and a “Financial Size Category” of at least “VII” or better, or, if such ratings
are not then in effect, the equivalent thereof or such other financial rating as
Landlord may at any time reasonably consider appropriate. Tenant agrees not to
cancel the insurance required to be  carried  hereunder  or materially change
the same in a manner that causes any noncompliance under this Lease unless the
Insured Parties receive 30 days’ prior notice of the same, by certified mail,
return receipt requested.

(c)On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate policies of insurance required to be carried pursuant to this
Article 11,  including evidence of waivers of subrogation and that the Insured
Parties are named as additional insureds (the “Policies”). Evidence of each
renewal or replacement of the Policies shall be delivered by Tenant to Landlord
at least 10 days prior to the expiration of the Policies. In lieu of the
Policies, Tenant may deliver to Landlord a certification from Tenant’s insurance
company, on the form currently designated “Acord 27” (Evidence of Property
Insurance) and “Acord 25-S” (Certificate of Liability Insurance), or the
equivalent, provided that attached thereto is an endorsement to Tenant’s
commercial general liability policy naming the Insured Parties as additional
insureds, which endorsement is at least as broad as ISO policy form “CG 20 11
Additional Insured – Managers or Lessors of Premises” (pre-1999 edition) or its
equivalent reasonably acceptable to Landlord, and which endorsement expressly
provides coverage for the negligence of the additional insureds, which
certification shall be binding on Tenant’s insurance company, and which shall
expressly provide that such certification conveys to the Insured Parties all the
rights and privileges afforded under the Policies as primary insurance.

17

6219070.4

 

--------------------------------------------------------------------------------

 

Section 11.2 Waiver of Subrogation. Landlord and Tenant shall each procure an
appropriate clause in or endorsement to any property insurance covering the Real
Property and personal property, fixtures and equipment located therein, wherein
the insurer waives subrogation or consents to a waiver of right of recovery, and
Landlord and Tenant agree not to make any claim against, or seek to recover
from, the other for any loss or damage to its property or the property of others
resulting from fire or other hazards to the extent covered by the property
insurance that was required to be carried by that party under the terms of this
Lease. Tenant acknowledges that Landlord shall not carry insurance on, and shall
not be responsible for, (i) damage to any Above Building Standard Installations,
(ii) Tenant’s Property, and (iii) any loss suffered by Tenant due to
interruption of Tenant’s business.

Section 11.3 Restoration. (a)  If the Premises are damaged by fire or other
casualty, or if the Building is damaged such that Tenant is deprived of
reasonable access to the Premises, the damage shall be repaired by Landlord, to
substantially the condition of the Premises prior to the damage, subject to the
provisions of any Mortgage or Superior Lease, but Landlord shall have no
obligation to repair or restore (i) Tenant’s Property or (ii) except as provided
in Section 11.3(b), any Alterations or improvements to the Premises to the
extent such Alterations or improvements exceed Building Standard Installations
(“Above Building Standard Installations”). So long as Tenant is not in default
beyond applicable grace or notice provisions in the payment or performance of
its obligations under this Section 11.3, and provided Tenant timely delivers to
Landlord either Tenant’s Restoration Payment (as hereinafter defined) or the
Restoration Security (as hereinafter defined) or Tenant expressly waives any
obligation of Landlord to repair or restore any of Tenant’s Above Building
Standard Installations, then until the restoration of the Premises is
Substantially Completed or would have been Substantially Completed but for
Tenant Delay, Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment
shall be reduced in the proportion by which the area of the part of the Premises
which is not usable (or accessible ) and is not used by Tenant bears to the
total area of the Premises.

(b) As a condition precedent to Landlord’s obligation to repair or restore any
Above Building Standard Installations, Tenant shall (i) pay to Landlord upon
demand a sum (“Tenant’s Restoration Payment”) equal to the amount, if any, by
which (A) the cost,  as estimated by a reputable independent contractor
designated by Landlord, of repairing and restoring all Alterations and Initial
Installations in the Premises to their condition prior to the damage, exceeds
(B) the cost of restoring the Premises with Building Standard Installations, or
(ii) furnish to Landlord security (the “Restoration Security”) in form and
amount reasonably acceptable to Landlord to secure Tenant’s obligation to pay
all costs in excess of restoring the Premises with Building Standard
Installations. If Tenant shall fail to deliver to Landlord either (1) Tenant’s
Restoration Payment or the Restoration Security, as applicable, or (2) a waiver
by Tenant, in form satisfactory to Landlord, of all of Landlord’s obligations to
repair or restore any of the Above Building Standard Installations, in either
case within 15 days after Landlord’s demand therefor, Landlord shall have no
obligation to restore any Above Building Standard Installations and Tenant’s
abatement of Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment
shall cease when the restoration of the Premises (other than any Above Building
Standard Installations) is Substantially Complete.

Section 11.4 Landlord’s Termination Right. Notwithstanding anything to the
contrary contained in Section 11.3, (a) if the Premises are totally damaged or
are rendered wholly untenantable, (b) if the Building shall be so damaged that,
in Landlord’s reasonable opinion, substantial alteration, demolition, or
reconstruction of the Building shall be required (whether or not the Premises
are so damaged or rendered untenantable), (c) if any Mortgagee shall require
that the insurance proceeds or any portion thereof be used to retire the
Mortgage debt or any Lessor shall terminate the Superior Lease, as the case may
be, or (d) if the damage is not fully covered, except for deductible amounts, by
Landlord’s insurance policies, then in any of such events, Landlord may, not
later than 60 days following the date of the damage, terminate this Lease by
notice to Tenant. If this Lease is so terminated, (a) the Term shall expire upon
the 30th day after such notice is given, (b) Tenant shall vacate the Premises
and surrender the same to Landlord, (c) Tenant’s liability for Rent shall cease
as of the date of the damage, and (d) any prepaid Rent for any period after the
date of the damage shall be refunded by Landlord to Tenant.

Section 11.5 Tenant’s Termination Right. If the Premises are totally damaged and
are thereby rendered wholly untenantable, or if the Building shall be so damaged
that Tenant is deprived of reasonable access to the Premises, and if Landlord
elects to restore the Premises, Landlord shall, within 60 days following the
date of the damage, cause a contractor or architect selected by Landlord to give
notice (the “Restoration Notice”) to Tenant of the date by which such contractor
or architect estimates the restoration of the Premises (excluding any Above
Building Standard Installations) shall be Substantially Completed.  If such
date, as set forth in the Restoration Notice, is more

18

6219070.4

 

--------------------------------------------------------------------------------

 

than 15 months from the date of such damage, then Tenant shall have the right to
terminate this Lease by  giving  notice (the “Termination Notice”) to
Landlord  not later than 30 days following delivery of the Restoration Notice to
Tenant. If Tenant delivers a Termination Notice, this Lease shall be deemed to
have terminated as of the date of the giving of the Termination Notice, in the
manner set forth in the second sentence of Section 11.4.

Section 11.6 Final 18 Months.
Notwithstanding  anything  to  the  contrary  in  this Article 11, if any damage
during the final 18 months of the Term renders the Premises wholly untenantable,
either Landlord or Tenant may terminate this Lease by notice to the other party
within 30 days after the occurrence of such damage and this Lease shall expire
on the 30th day after the date of such notice. For purposes of this Section
11.6, the Premises shall be deemed wholly untenantable if Tenant shall be
precluded from using more than 50% of the Premises for the conduct of its
business and Tenant’s inability to so use the Premises is reasonably expected to
continue for more than 90 days.

Section 11.7   Landlord’s Liability.  Any Building employee to whom any property
shall be entrusted by or on behalf of Tenant shall be deemed to be acting as
Tenant’s agent with respect to such property and neither Landlord nor its agents
shall be liable for any damage to such property, or for the loss of or damage to
any property of Tenant by theft or otherwise. None of the Insured Parties shall
be liable for any injury or damage to persons or property or interruption of
Tenant’s business resulting from fire or other casualty, any damage caused by
other tenants or persons in the Building or by construction of any private,
public or quasi-public work, or any latent defect in the Premises or in the
Building (except that Landlord shall be required to repair the same to the
extent provided in Article 6). No penalty shall accrue for delays which may
arise by reason of adjustment of casualty insurance on the part of Landlord or
Tenant, or for any Unavoidable Delays arising from any repair or restoration of
any portion of the Building, provided that Landlord shall use reasonable efforts
to minimize interference with Tenant’s use and occupancy of the Premises during
the performance of any such repair or restoration.

ARTICLE 12

EMINENT DOMAIN

Section 12.1Taking.

(a)Total Taking. If all or substantially all of the Real Property, the Building
or the Premises shall be acquired or condemned for any public or quasi-public
purpose (a “Taking”), this Lease shall terminate and the Term shall end as of
the date of the vesting of title and Rent shall be prorated and adjusted as of
such date.

(b)Partial Taking. Upon a Taking of only a part of the Real Property, the
Building or the Premises then, except as hereinafter provided in this Article
12, this Lease shall continue in full force and effect, provided that from and
after the date of the vesting of title, Fixed Rent and Tenant’s Proportionate
Share shall be modified to reflect the reduction of the Premises and/or the
Building as a result of such Taking.

(c)Landlord’s Termination Right. Whether or not the Premises are affected,
Landlord may, by notice to Tenant, within 60 days following the date upon which
Landlord receives notice of the Taking of all or a portion of the Real Property,
the Building or the Premises, terminate this Lease.

(d)Tenant’s Termination Right. If the part of the Real Property so Taken
contains more than 20% of the total area of the Premises occupied by Tenant
immediately prior to such Taking, or if, by reason of such Taking, Tenant no
longer has reasonable means of access to the Premises, Tenant may terminate this
Lease by notice to Landlord given within 30 days following the date upon which
Tenant is given notice of such Taking. If Tenant so notifies Landlord, this
Lease shall end and expire upon the 30th day following the giving of such
notice. If a part of the Premises shall be so Taken and this Lease is not
terminated in accordance with this Section 12.1 Landlord, without being required
to spend more than it collects as an award, shall, subject to the provisions of
any Mortgage or Superior Lease, restore that part of the Premises not so Taken
to a self-contained rental unit substantially equivalent (with respect to
character, quality, appearance and services) to that which existed immediately
prior to such Taking, excluding Tenant’s Property and any Above Building
Standard Installations.

(e)Apportionment of Rent. Upon any termination of this Lease pursuant to the
provisions of this Article 12, Rent shall be apportioned as of, and shall be
paid or refunded up to and including, the date of such termination.

19

6219070.4

 

--------------------------------------------------------------------------------

 

Section 12.2 Awards. Upon any Taking, Landlord shall receive the entire award
for any such Taking, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term or
Tenant’s Alterations; and Tenant hereby assigns to Landlord all of its right in
and to such award. Nothing contained in this Article 12 shall be deemed to
prevent Tenant from making a separate claim in any condemnation proceedings for
the then value of any Tenant’s Property or Above Building Standard Installations
included in such Taking and for any moving expenses, provided any such award is
in addition to, and does not result in a reduction of, the award made to
Landlord.

Section 12.3 Temporary Taking. If all or any part of the Premises is Taken
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice to Landlord and the Term shall not be reduced or
affected in any way and Tenant shall continue to pay all Rent payable by Tenant
without reduction or abatement and to perform all of its  other obligations
under this Lease, except to the extent prevented from doing so by the condemning
authority, and Tenant shall be entitled to receive any award or payment from the
condemning authority for such use, which shall be received, held and applied by
Tenant as a trust fund for payment of the Rent falling due.

ARTICLE 13

ASSIGNMENT AND SUBLETTING

Section 13.1Consent Requirements.

(a)No Transfers. Except as expressly set forth herein, Tenant shall not assign,
mortgage, pledge, encumber, or otherwise transfer this Lease, whether by
operation of law or otherwise, and shall not sublet, or permit, or suffer the
Premises or any part thereof to be used or occupied by others (whether for desk
space, mailing privileges or otherwise), without Landlord’s prior consent in
each instance. Any assignment, sublease, mortgage, pledge, encumbrance or
transfer in contravention of the provisions of this Article 13 shall be void and
shall constitute an Event of Default.

(b)Collection of Rent. If, without Landlord’s consent, this Lease is assigned,
or any part of the Premises is sublet or occupied by anyone other than Tenant or
this Lease is encumbered (by operation of law or otherwise), Landlord may
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved. No such collection shall be deemed a
waiver of the provisions of this Article 13, an acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance of
Tenant’s covenants hereunder, and in all cases Tenant shall remain fully liable
for its obligations under this Lease.

(c)Further Assignment/Subletting. Landlord’s consent to any assignment or
subletting shall not relieve Tenant from the obligation to obtain Landlord’s
consent to any further assignment or subletting. In no event shall any permitted
subtenant assign or encumber its sublease or further sublet any portion of its
sublet space, or otherwise suffer or permit any portion of the sublet space to
be used or occupied by others.

Section 13.2 Tenant’s Notice. If Tenant desires to assign this Lease or sublet
all or any portion of the Premises (sometimes referred to herein as a
“Transfer”), Tenant shall give notice thereof to Landlord, which shall be
accompanied by (a) with respect to an assignment of this Lease, the date Tenant
desires the assignment to be effective, and (b) with respect to a sublet of all
or a part of the Premises, a description of the portion of the Premises to be
sublet, the commencement date of such sublease and the rent per rentable square
foot Tenant will ask for such portion of the Premises (“Tenant’s Asking Rate”).
Such notice shall be deemed an irrevocable offer from Tenant to Landlord of the
right, at Landlord’s option, (1) to terminate this Lease with respect to such
space as Tenant proposes to sublease (the “Partial Space”), upon the terms and
conditions hereinafter set forth, or (2) if the proposed transaction is an
assignment of this Lease or a subletting of 50% or more of the rentable square
footage of the Premises, to terminate this Lease with respect to the entire
Premises. Such option may be exercised by notice from Landlord to Tenant within
30 days after delivery of Tenant’s notice. If Landlord exercises its option to
terminate this Lease with respect to all or a portion of the Premises, (a) this
Lease shall end and expire with respect to all or a portion of the Premises, as
the case may be, on the date that such assignment or sublease was to commence,
provided that such date is in no event earlier than 90 days after the date of
the above notice unless Landlord agrees to such earlier date, (b) Rent shall be
apportioned, paid or refunded as of such date, (c) Tenant, upon Landlord’s
request, shall enter into an amendment of this Lease ratifying and confirming
such total or partial termination, and setting forth any appropriate
modifications to the terms and provisions hereof, and (d) Landlord shall be free
to lease the Premises (or any part thereof) to Tenant’s prospective assignee or
subtenant or to any other party. Tenant shall pay all costs to make the Partial
Space a self-contained rental unit and to install any required Building
corridors.

20

6219070.4

 

--------------------------------------------------------------------------------

 

Section 13.3Intentionally Deleted.

Section 13.4  Conditions to Assignment/Subletting. (a) If Landlord does not
exercise Landlord’s option provided under Section 13.2, and provided that no
Event of Default then exists, Landlord’s consent to the proposed assignment or
subletting shall not be unreasonably withheld or delayed. Such consent shall be
granted or denied within 30 days after delivery to Landlord of (i) a true and
complete statement reasonably detailing the identity of the proposed assignee or
subtenant (“Transferee”), the nature of its business and its proposed use of the
Premises, (ii) current financial information with respect to the Transferee,
including its most recent financial statements, and (iii) all of the terms of
the proposed Transfer and the consideration therefor, together with a copy of
all existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, and (iv)
any other information Landlord may reasonably request, provided that:

(i)in Landlord’s reasonable judgment, the Transferee is engaged in a business or
activity, and the Premises will be used in a manner, which (1) is in keeping
with the then standards of the Building, (2) is for the Permitted Uses, and (3)
does not violate any restrictions set forth in this Lease, any Mortgage or
Superior Lease or any negative covenant as to use of the Premises required by
any other lease in the Building;

(ii)the Transferee is reputable with sufficient financial means to perform all
of its obligations under this Lease or the sublease, as the case may be;

(iii)if Landlord has, or  reasonably expects to  have within 5 months
thereafter, comparable space available in the Building, neither the Transferee
nor any person or entity which, directly or indirectly, controls, is controlled
by, or is under common control with, the Transferee is then an occupant of the
Building;

(iv)the Transferee is not a person or entity (or affiliate of a person or
entity) with whom Landlord is then or has been within the prior 6 months
negotiating in connection with the rental of space in the Building;

(v)there  shall  be  not  more  than  2  subtenants  in  each  floor  of  the
Premises;

(vi)Intentionally deleted;

(vii)Tenant shall, upon demand, reimburse Landlord for all reasonable expenses
incurred by Landlord in connection with such assignment or sublease, including
any investigations as to the acceptability of the Transferee and all legal costs
reasonably incurred in connection with the granting of any requested consent;

(viii) Intentionally deleted;

(ix)the  proposed  Transfer  is  either  a  sublease  or  a  non-collateral
complete assignment;

(x)the proposed Transfer would not cause Landlord to be in violation of any
Requirements or any other lease, Mortgage, Superior Lease or agreement to which
Landlord is a party and would not give a tenant of the Real Property a right to
cancel its lease; and

(xi)the Transferee shall not be either a governmental agency or an
instrumentality thereof, nor shall the Transferee be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether
the  Transferee agrees to waive such diplomatic or sovereign immunity, and shall
be subject to the service of process in, and the jurisdiction of the courts of,
the County of King and State of Washington.

The parties hereby agree, without limitation as to other reasonable grounds for
withholding consent, that it shall be reasonable under this Lease and under
applicable law for Landlord to withhold consent to any proposed Transfer based
upon any of the foregoing criteria.

21

6219070.4

 

--------------------------------------------------------------------------------

 

(b)With respect to each and every subletting and/or assignment approved by
Landlord under the provisions of this Lease:

(i)the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord;

(ii)no sublease shall be for a term ending later than one day prior to the
Expiration Date;

(iii)no Transferee shall take possession of any part of the Premises until an
executed counterpart  of such sublease or  assignment has  been delivered to
Landlord and approved by Landlord as provided in Section 13.4(a);

(iv)if an Event of Default occurs prior to the effective date of such assignment
or subletting, then Landlord’s consent thereto, if previously granted, shall be
immediately deemed revoked without further notice to Tenant, and if such
assignment or subletting would have been permitted without Landlord’s consent
pursuant to Section 13.8, such permission shall be void and without force and
effect, and in either such case, any such assignment or subletting shall
constitute a further Event of Default hereunder; and

(v)each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate; and Tenant and each
Transferee shall be deemed to have agreed that upon the occurrence and during
the continuation of an Event of Default hereunder, Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease, together with
all modifications, extensions and renewals thereof then in effect and such
Transferee shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be (A)
liable for any previous act or omission of Tenant under such sublease, (B)
subject to any counterclaim, offset or defense not expressly provided in such
sublease or which theretofore accrued to such Transferee against Tenant, (C)
bound by any previous modification of such sublease not consented to by Landlord
or by any prepayment of more than one month’s rent, (D) bound to return such
Transferee’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such
Transferee, or to perform any work in the sublet space or the Building, or in
any way to prepare the subleased space for occupancy, beyond Landlord’s
obligations under this Lease. The provisions of this Section 13.4(b)(v) shall be
self-operative, and no further instrument shall be required to give effect to
this provision, provided that the Transferee shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such subordination and attornment.

Section 13.5 Binding on Tenant; Indemnification of Landlord. Notwithstanding any
assignment or subletting or any acceptance of rent by Landlord from any
Transferee, Tenant and any guarantor shall remain fully liable for the payment
of all Rent due and for the performance of all the covenants, terms and
conditions contained in this Lease on Tenant’s part to be observed and
performed, and any default under any term, covenant or condition of this Lease
by any Transferee or anyone claiming under or through any Transferee shall be
deemed to be a default under this Lease by Tenant. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any and all Losses
resulting from any claims that may be made against Landlord by the Transferee or
anyone claiming under or through any Transferee or by any brokers or other
persons or entities claiming a commission or similar compensation in connection
with the proposed assignment or sublease, irrespective of whether Landlord shall
give or decline to give its consent to any proposed assignment or sublease, or
if Landlord shall exercise any of its options under this Article 13.

22

6219070.4

 

--------------------------------------------------------------------------------

 

Section 13.6 Tenant’s Failure to Complete. If Landlord consents to a proposed
assignment or sublease and Tenant fails to execute and deliver to Landlord such
assignment or sublease within 90 days after the giving of such consent, or the
amount of space subject to any such sublease varies by more than 10% from that
specified in the notice given by Tenant to Landlord pursuant to Section 13.2, or
the net effective rent payable under such sublease is less than 95% of Tenant’s
Asking Rate, or if there are any changes in the terms and conditions of the
proposed assignment or sublease such that Landlord would initially have been
entitled to refuse its consent to such Transfer under this Article 13, then
Tenant shall again comply with all of the provisions and conditions of Sections
13.2, 13.3 and 13.4 before assigning this Lease or subletting all or part of the
Premises.

Section 13.7 Profits. If Tenant enters into any assignment or
sublease  permitted hereunder or consented to by Landlord, Tenant shall, within
60 days of Landlord’s consent to such assignment or sublease (or if such
assignment or sublease is permitted hereunder without Landlord’s prior consent,
within 60 days of the effective date of such assignment or sublease), deliver to
Landlord a list of Tenant’s reasonable third-party brokerage fees, legal fees
and architectural fees paid or to be paid in connection with such transaction
and, in the case of any sublease, any actual costs incurred by Tenant in
separately demising the sublet space (collectively, “Transaction Costs”),
together with a list of all of Tenant’s Property to be transferred to such
Transferee. The Transaction Costs shall be amortized, on a straight-line basis,
over the term of any sublease.  Tenant shall deliver to Landlord evidence of the
payment of such Transaction Costs promptly after the same are paid. In
consideration of such assignment or subletting, Tenant shall pay to Landlord:

(a)In the case of an assignment, on the effective date of the assignment, 50% of
all sums and other consideration paid to Tenant by the Transferee for or by
reason of such assignment (including key money, bonus money and any sums paid
for services rendered by Tenant to the Transferee in excess of fair market value
for such services and sums paid for the sale or rental of Tenant’s Property,
less the then fair market or rental value thereof, as reasonably determined by
Landlord) after first deducting the Transaction Costs; or

(b)In the  case of a sublease,  50% of any  consideration payable under the
sublease to Tenant by the Transferee which exceeds on a per square foot basis
the Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment accruing
during the term of the sublease in respect of the sublet space (together with
any sums paid for services rendered by Tenant to the Transferee in excess of
fair market value for such services and sums paid for the sale or rental of
Tenant’s Property, less the then fair market or rental value thereof, as
reasonably determined by Landlord) after first deducting the monthly amortized
amount of Transaction Costs. The sums payable under this clause shall be paid by
Tenant to Landlord monthly as and when paid by the subtenant to Tenant.

The amount payable under this Section 13.7 with respect to any particular
Transfer is sometimes referred to herein as the “Transfer Premium.” Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, such event shall, at Landlord’s option,
be deemed to be an uncurable Event of Default (as such term is defined in
Section 15.1 below) and Tenant shall, within thirty (30) days after demand, pay
the deficiency, and if understated by more than five percent (5%), Tenant shall
pay Landlord’s costs of such audit.

Section 13.8Transfers.

(a)Related Entities. If Tenant is a legal entity, the transfer (by one or more
transfers), directly or indirectly, by operation of law or otherwise, of a
majority of the stock or other beneficial ownership interest in Tenant
(collectively, “Ownership Interests”) or of all or substantially all of the
assets of Tenant shall be deemed a voluntary assignment of this Lease; provided,
however, that the provisions of this Article 13 shall not apply to the transfer
of Ownership Interests in Tenant if and so long as Tenant is publicly traded on
a nationally recognized stock exchange. For purposes of this Article the term
“transfers” shall be deemed to include (x) the issuance of new Ownership
Interests which results in a majority of the Ownership Interests in Tenant being
held by a person or entity which does not hold a majority of the Ownership
Interests in Tenant on the Effective Date (y) the sale, mortgage, hypothecation
or pledge of more than an aggregate of fifty percent (50%) of Tenant’s net
assets, and (z) except as provided below, the sale or transfer of all or
substantially all of the assets of Tenant in one or more transactions or the
merger, consolidation or conversion of Tenant into or with another business
entity. The provisions of Section 13.1 shall

23

6219070.4

 

--------------------------------------------------------------------------------

 

not apply to transactions with a business entity into or with which Tenant is
merged, consolidated or converted or to which all or substantially all of
Tenant’s assets are transferred so long as (i) such transfer was made for a
legitimate independent business purpose and not for the purpose of transferring
this Lease, (ii) the successor to Tenant has a tangible net worth computed in
accordance with generally accepted accounting principles consistently applied
(and excluding goodwill, organization costs and other intangible assets) that is
sufficient to meet the
obligations  of  Tenant  under  this  Lease  and  is  at  least  equal  to  the  net  worth  of  Tenant
(1) immediately prior to such merger, consolidation, conversion or transfer, or
(2) on the Effective Date, whichever is greater, (iii) proof satisfactory to
Landlord of such net worth is delivered to Landlord at least 10 days prior to
the effective date of any such transaction, (iv) any such transfer shall be
subject and subordinate to all of the terms and provisions of this Lease, and
the transferee shall assume, in a written document reasonably satisfactory to
Landlord and delivered to Landlord upon or prior to the effective date of such
transfer, all the obligations of Tenant under this Lease, (v) Tenant and any
guarantor shall remain fully liable for all obligations to be performed by
Tenant under this Lease, and (vi) such transfer does not cause Landlord to be in
default under any existing lease at the Real Property. Tenant may also, upon
prior notice to Landlord, permit any business entity which controls, is
controlled by, or is under common control with the original Tenant (a “Related
Entity”) to sublet all or part of the Premises for any Permitted Uses and for so
long as such entity remains a Related Entity, provided the Related Entity is  in
Landlord’s reasonable judgment of a character and engaged in a business which is
in keeping with the standards for the Building.  Such sublease shall not be
deemed to vest in any such Related Entity any right or interest in this Lease
nor shall it relieve, release, impair or discharge any of Tenant’s obligations
hereunder. For the purposes hereof, “control” shall be deemed to mean ownership
of not less than 50% of all of the Ownership Interests of such corporation or
other business entity. Notwithstanding the foregoing, Tenant shall have no right
to assign this Lease or sublease all or any portion of the Premises without
Landlord’s consent pursuant to this Section 13.8 if Tenant is not the initial
Tenant herein named or a person or entity who acquired Tenant’s interest in this
Lease in a transaction approved by Landlord, or if an Event of Default by Tenant
exists under this Lease.

(b)Applicability. The limitations set forth in this Section 13.8 shall apply to
Transferee(s) and guarantor(s) of this Lease, if any, and any transfer by any
such entity in violation of this Section 13.8 shall be a transfer in violation
of Section 13.1.

(c)Modifications, Takeover Agreements. Any modification, amendment or extension
of a sublease and/or any other agreement by which a landlord of a building other
than the Building or its affiliate agrees to assume the obligations of Tenant
under this Lease shall be deemed a sublease for the purposes of Section 13.1
hereof.

Section 13.9Assumption of Obligations. No assignment or transfer shall be
effective unless and until the Transferee executes, acknowledges and delivers to
Landlord an agreement in form  and substance  reasonably  satisfactory  to
Landlord whereby  the Transferee (a) assumes Tenant’s obligations under this
Lease and (b) agrees that, notwithstanding such assignment or transfer, the
provisions of Section 13.1 hereof shall be binding upon it in respect of all
future assignments and transfers.

Section 13.10Tenant’s Liability. The joint and several liability of Tenant and
any successors-in-interest of Tenant and the due performance of Tenant’s
obligations under this Lease shall not be discharged, released or impaired by
any agreement or stipulation made by Landlord, or any grantee or assignee of
Landlord, extending the time, or modifying any of the terms and provisions of
this Lease, or by any waiver or failure of Landlord, or any grantee or assignee
of Landlord, to enforce any of the terms and provisions of this Lease.

Section 13.11Listings in Building Directory. The listing of any name other than
that of Tenant on the doors of the Premises, the Building directory or elsewhere
shall not vest any right or interest in this Lease or in the Premises, nor be
deemed to constitute Landlord’s consent to any assignment or transfer of this
Lease or to any sublease of the Premises or to the use or occupancy thereof by
others. Any such listing shall constitute a privilege revocable in Landlord’s
discretion by notice to Tenant.

Section 13.12Lease Disaffirmance or Rejection. If at any time after an
assignment by Tenant named herein, this Lease is not affirmed or is rejected in
any bankruptcy proceeding or any similar proceeding, or upon a termination of
this Lease due to any such proceeding, Tenant named herein, upon request of
Landlord given after such disaffirmance, rejection or termination (and actual
notice thereof to Landlord in the event of a disaffirmance or rejection or in
the event of termination other than by act of Landlord), shall (a) pay to
Landlord all Rent and other

24

6219070.4

 

--------------------------------------------------------------------------------

 

charges due and owing by the assignee to Landlord under this Lease to and
including the date of such disaffirmance, rejection or termination, and (b) as
“tenant,” enter into a new lease of the Premises with Landlord for a term
commencing on the effective date of such disaffirmance, rejection or termination
and ending on the Expiration Date, at the same Rent and upon the then executory
terms, covenants and conditions contained in this Lease, except that (i) the
rights of Tenant named herein under the new lease shall be subject to the
possessory rights of the assignee under this Lease and the possessory rights of
any persons or entities claiming through or under such assignee or by virtue of
any statute or of any order of any court, (ii) such new lease shall require all
defaults existing under this Lease to be cured by Tenant named herein with due
diligence, and (iii) such new lease shall require Tenant named herein to pay all
Rent which, had this Lease not been so disaffirmed, rejected or terminated,
would have become due under the provisions of this Lease after the date of such
disaffirmance, rejection or termination with respect to any period prior
thereto. If Tenant named herein defaults in its obligations to enter into such
new lease for a period of 10 days after Landlord’s request, then, in addition to
all other rights and remedies by reason of default, either at law or in equity,
Landlord shall have the same rights and remedies against Tenant named herein as
if it had entered into such new lease and such new lease had thereafter been
terminated as of the commencement date thereof by reason of Tenant’s default
thereunder.

ARTICLE 14

ACCESS TO PREMISES

Section 14.1  Landlord’s Access. (a)  Landlord, Landlord’s agents and utility
service providers servicing the Building may erect, use and maintain concealed
ducts, pipes and conduits in and through the Premises provided such use does not
cause the usable area of the Premises to be reduced beyond a de minimis amount.
Landlord shall promptly repair any damage to the Premises caused by any work
performed pursuant to this Article 14.

(b) Landlord, any Lessor or Mortgagee and any other  party  designated  by
Landlord and their respective agents shall have the right to enter the Premises
at all reasonable times, upon prior reasonable written notice except in the case
of emergency (in which event no notice shall be required), to examine the
Premises, to show the Premises to prospective purchasers, Mortgagees, Lessors or
tenants and their respective agents and representatives or others and to perform
Work of Improvement to the Premises or the Building. Landlord shall use
commercially reasonable efforts to minimize the disturbance to Tenant’s use of
the Premises and shall abide by Tenant’s reasonable security rules and
procedures.

All parts (except surfaces facing the interior of the Premises) of all walls,
windows and doors bounding the Premises, all balconies, terraces and roofs
adjacent to the Premises, all space in or adjacent to the Premises used for
shafts, stacks, stairways, mail chutes, conduits and other mechanical
facilities, Building System, Building facilities and Common Areas are not part
of the Premises, and Landlord shall have the use thereof and access thereto
through the Premises for the purposes of Building operation, maintenance,
alteration and repair.

Section 14.2 Building Name. Landlord has the right at any time to change the
name, number or designation by which the Building is commonly known.

Section 14.3 Light and Air. If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any Work of Improvement, any
of such windows are permanently darkened or covered over due to any Requirement
or there is otherwise a diminution of light, air or view by another structure
which may hereafter be erected (whether or not by Landlord), Landlord shall not
be liable for any damages and Tenant shall not be entitled to any compensation
or abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.

25

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 15

DEFAULT

Section 15.1    Tenant’s Defaults.   Each of the following events shall be an
“Event of Default” hereunder:

(a)Tenant fails to pay when due any installment of Rent within three  (3)
business days following Tenant’s receipt of written notice of such overdue
amount; or

(b)Tenant fails to observe or perform any other term, covenant or condition of
this Lease and such failure continues for more than 30 days (10 days with
respect to a default under Article 3, Article 9 or Section 26.10) after notice
by Landlord to Tenant of such default, or if such default (other than a default
under Article 3, Article 9 or Section 26.10) is of a nature that it cannot be
completely remedied within 30 days, failure by Tenant to commence to remedy such
failure within said 30 days, and thereafter diligently prosecute to completion
all steps necessary to remedy such default, provided in all events the same is
completed within 90 days; or

(c)if Landlord applies or retains any part of the security held by it hereunder,
and Tenant fails to deposit with Landlord the amount so applied or retained by
Landlord, within 5 days after notice by Landlord to Tenant stating the amount
applied or retained, as applicable; or

(d)Tenant files a voluntary petition in bankruptcy or insolvency, or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any present or
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law, or makes an assignment for the benefit of
creditors or seeks or consents to or acquiesces in the appointment of any
trustee, receiver, liquidator or other similar official for Tenant or for all or
any part of Tenant’s property; or

(e)A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant bankrupt, or appointing a trustee, receiver or liquidator of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within 60
days from the date of entry thereof.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

Section 15.2 Landlord’s Remedies. (a) Upon the occurrence of an Event of
Default, Landlord, at its option, and without limiting the exercise of any other
right or remedy Landlord may have on account of such Event of Default, and
without any further demand or notice, may give to Tenant 3 days’ notice of
termination of this Lease, in which event this Lease and the Term shall come to
an end and expire (whether or not the Term shall have commenced) upon the
expiration of such 3 day period with the same force and effect as if the date
set forth in the notice was the Expiration Date stated herein; and Tenant shall
then quit and surrender the Premises to Landlord, but Tenant shall remain liable
for damages as provided in this Article 15, and/or, to the extent permitted by
law, Landlord may remove all persons and property from the Premises, which
property shall be stored by Landlord at a warehouse or elsewhere at the risk,
expense and for the account of Tenant.

(b)If Landlord elects to terminate this Lease, then Landlord shall be entitled
to recover from Tenant the aggregate of:

(i)The worth at the time of award of the unpaid rent earned as of the date of
the termination hereof;

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after the date of termination hereof until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;

26

6219070.4

 

--------------------------------------------------------------------------------

 

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided;

(iv)Any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom; and

(v)Any other amount which Landlord may hereafter be permitted to recover from
Tenant to compensate Landlord for the detriment caused by Tenant’s default. For
the purposes of this Section 15.2(b), “rent” shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others, the “time of award” shall mean the
date upon which the judgment in any action brought by Landlord against Tenant by
reason of such Event of Default is entered or such earlier date as the court may
determine; the “worth at the time of award” of the amounts referred to in
Sections 15.2(b)(i) and 15.2(b)(ii) shall be computed by allowing interest on
such amounts at the Interest Rate; and the “worth at the time of award” of the
amount referred to in Section 15.2(b)(iii) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus 1% per annum.

Section 15.3 Recovering Rent as It Comes Due. Upon any Event of Default, in
addition to any other remedies available to Landlord at law or in equity or
under this Lease, Landlord may elect to continue this Lease in effect after
Tenant’s default and recover rent as it becomes due. Accordingly, if Landlord
does not elect to terminate this Lease, Landlord may, from time to time, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due. Such remedy may be exercised by Landlord without
prejudice to its right thereafter to terminate this Lease in accordance with
the  other  provisions  contained  in  this Article 15. Landlord’s reentry to
perform acts of maintenance or preservation of, or in connection with efforts to
relet, the Premises, or any portion thereof, or the appointment of a receiver
upon Landlord’s initiative to protect Landlord’s interest under this Lease shall
not terminate Tenant’s right to possession of the Premises or any portion
thereof and, until Landlord elects to terminate this Lease, this Lease shall
continue in full force and Landlord may pursue all its remedies hereunder.
Nothing in this Article 15 shall be deemed to affect Landlord’s right to
indemnification, under the indemnification clauses contained in this Lease, for
Losses arising from events occurring prior to the termination of this Lease.

Section 15.4 Reletting on Tenant’s Behalf. If Tenant abandons the Premises or if
Landlord elects to reenter or takes possession of the Premises pursuant to any
legal proceeding or pursuant to any notice provided by Requirements, and until
Landlord elects to terminate this Lease, Landlord may, from time to time,
without terminating this Lease, recover all Rent as it becomes due pursuant to
Section 15.3 and/or relet the Premises or any part thereof for the account of
and on behalf of Tenant, on any terms, for any term (whether or not longer than
the Term), and at any rental as Landlord in its reasonable discretion may deem
advisable, and Landlord may make any Work of Improvement to the Premises in
connection therewith. Tenant hereby irrevocably constitutes and appoints
Landlord as  its attorney-in-fact, which appointment shall be deemed coupled
with an interest and shall be irrevocable, for purposes of reletting the
Premises pursuant to the immediately preceding sentence. If Landlord elects to
so relet the Premises on behalf of Tenant, then rentals received by Landlord
from such reletting shall be applied:

(a)First, to reimburse Landlord for the costs and expenses of such reletting
(including costs and expenses of retaking or repossessing the Premises, removing
persons and property therefrom, securing new tenants, and, if Landlord maintains
and operates the Premises, the costs thereof) and necessary or reasonable Work
of Improvement.

(b)Second, to the payment of any indebtedness of Tenant to Landlord other than
Rent due and unpaid hereunder.

(c) Third, to the payment of Rent due and unpaid hereunder, and the residue, if
any, shall be held by Landlord and applied in payment of other or future
obligations of Tenant to Landlord as the same may become due and payable.

27

6219070.4

 

--------------------------------------------------------------------------------

 

Should the rentals received from such reletting, when applied in the manner and
order indicated above, at any time be less than the total amount owing from
Tenant pursuant to this Lease, then Tenant shall pay such deficiency to
Landlord, and if Tenant does not pay such deficiency within 5 days of delivery
of notice thereof to Tenant, Landlord may bring an action against Tenant for
recovery of such deficiency or pursue its other remedies hereunder or under
Washington law.

Section 15.5 General. (a) All rights, powers and remedies of Landlord hereunder
and under any other agreement now or hereafter in force between Landlord and
Tenant shall be cumulative and not alternative and shall be in addition to all
rights, powers and remedies given to Landlord at law or in equity. The exercise
of any one or more of such rights or remedies shall not impair Landlord’s right
to exercise any other right or remedy including any and all rights and remedies
of Landlord under Washington law.

(b)If, after Tenant’s abandonment of the Premises, Tenant leaves behind any of
Tenant’s Property, then Landlord shall store such Tenant’s Property at a
warehouse or any other location at the risk, expense and for the account of
Tenant, and such property shall be released only upon Tenant’s payment of such
charges, together with moving and other costs relating thereto and all other
sums due and owing under this Lease. If Tenant does not reclaim such Tenant’s
Property within the period permitted by law, Landlord may sell such Tenant’s
Property in accordance with law and apply the proceeds of such sale to any sums
due and owing hereunder, or retain said Property, granting Tenant credit against
sums due and owing hereunder for the reasonable value of such Property.

(c)To the extent permitted by law, Tenant hereby waives all provisions of, and
protections under, any Requirement to the extent same are inconsistent and in
conflict with specific terms and provisions hereof.

Section 15.6   Interest.  If any payment of Rent is not paid when due, interest
shall accrue on such payment, from the date such payment became due until paid
at the Interest Rate. Tenant acknowledges that late payment by Tenant of Rent
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult and impracticable to fix. Such
costs include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord by the terms of any note secured by a
Mortgage covering the Premises. Therefore, in addition to interest, if any
amount is not paid when due, a late charge equal to 5% of such amount shall be
assessed. Such interest and late charges are separate and cumulative and are in
addition to and shall not diminish or represent a substitute for any of
Landlord’s rights or remedies under any other provision of this Lease.

Section 15.7 Other Rights of Landlord. If Tenant fails to pay any Additional
Rent when due, Landlord, in addition to any other right or remedy, shall have
the same rights and remedies as in the case of a default by Tenant in the
payment of Fixed Rent. If Tenant is in arrears in the payment of Rent, Tenant
waives Tenant’s right, if any, to designate the items against which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to any items Landlord sees fit, regardless of any request by Tenant.
Landlord reserves the right, without liability to Tenant and without
constituting any claim of constructive eviction, to suspend furnishing or
rendering to Tenant any property, material, labor, utility or other service,
whenever Landlord is obligated to furnish or render the same at the expense of
Tenant, in the event that (but only for so long as) Tenant is in arrears in
paying Landlord for such items for more than 5 days after notice from Landlord
to Tenant demanding the payment of such arrears.

ARTICLE 16

LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES

If Tenant defaults in the performance of its obligations under this Lease,
Landlord, without waiving such default, may perform such obligations at Tenant’s
expense: (a) immediately,  and without notice, in the case of emergency or if
the default (i) materially interferes with the use by any other tenant of the
Building, (ii) materially interferes with the efficient operation of the
Building, (iii) results in a violation of any Requirement, or (iv) results or
will result in a cancellation of any insurance policy maintained by Landlord,
and (b) in any other case if such default continues after 10 days from the date
Landlord gives notice of Landlord’s intention to perform the defaulted
obligation. All costs and expenses incurred by Landlord in connection with any
such performance by it and all costs and expenses, including reasonable counsel
fees and disbursements, incurred by Landlord in any action or proceeding
(including any

28

6219070.4

 

--------------------------------------------------------------------------------

 

unlawful detainer proceeding) brought by Landlord to enforce any obligation of
Tenant under this Lease and/or right of Landlord in or to the Premises or as a
result of any default by Tenant under this Lease, shall be paid by Tenant to
Landlord on demand, with interest thereon at the Interest Rate from the date
incurred by Landlord. Except as expressly provided to the contrary in this
Lease, all costs and expenses which, pursuant to this Lease are incurred by
Landlord and payable to Landlord by Tenant, and all charges, amounts and sums
payable to Landlord by Tenant for any property, material, labor, utility or
other services which, pursuant to this Lease, are attributable directly to
Tenant’s use and occupancy of the Premises or presence at the Building, or, at
the request and for the account of Tenant, are provided, furnished or rendered
by Landlord, shall become due and payable by Tenant to Landlord within 10
Business Days after receipt of Landlord’s invoice for such amount.

ARTICLE 17

NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL

Section 17.1 No Representations. Except as expressly set forth herein, Landlord
and Landlord’s agents have made no warranties, representations, statements or
promises with respect to the Building, the Real Property or the Premises and no
rights, easements or licenses are acquired by Tenant by implication or
otherwise. Tenant is entering into this Lease after full investigation and is
not relying upon any statement or representation made by Landlord not embodied
in this Lease.

Section 17.2 No Money Damages. Wherever in this Lease Landlord’s  consent  or
approval is required, if Landlord refuses to grant such consent or approval,
whether or not Landlord expressly agreed that such consent or approval would not
be unreasonably withheld, Tenant shall not make or exercise, and Tenant hereby
waives, any claim for money damages (including any claim by way of set-off,
counterclaim or defense) and/or any right to terminate this Lease based upon
Tenant’s claim or assertion that Landlord unreasonably withheld or delayed its
consent or approval. Tenant’s sole remedy shall be an action or proceeding to
enforce such provision, by specific performance, injunction or declaratory
judgment. In no event shall Landlord be liable for, and Tenant, on behalf of
itself and all other Tenant Parties, hereby waives any claim for, any indirect,
consequential or punitive damages, including loss of profits or business
opportunity, arising under or in connection with this Lease. Similarly, Tenant
shall not be liable for, and Landlord hereby waives any claim for, any indirect,
consequential or punitive damages arising under or in connection with this Lease
except with regard to such damages suffered by the Landlord Parties arising from
a breach of Tenant’s obligations under Section 8.1, Section 18.2 and Article 24
of this Lease.

Section 17.3 Reasonable Efforts. For purposes of this Lease, “reasonable
efforts” by Landlord shall not include an obligation to employ contractors or
labor at overtime or other premium pay rates or to incur any other overtime
costs or additional expenses whatsoever.

ARTICLE 18

END OF TERM

Section 18.1  Expiration.  Upon the expiration or other termination of this
Lease, Tenant shall quit and surrender the Premises to Landlord vacant, broom
clean and in good order and condition, ordinary wear and tear and damage for
which Tenant is not responsible under the terms of this Lease excepted, and
Tenant shall remove all of Tenant’s Property and Specialty Alterations
(excluding Initial Improvements).

Section 18.2 Holdover Rent. Landlord and Tenant recognize that Landlord’s
damages resulting from Tenant’s failure to timely surrender possession of the
Premises may be substantial, may exceed the amount of the Rent payable
hereunder, and will be impossible to accurately measure. Accordingly, if
possession of the Premises is not surrendered to Landlord on the Expiration Date
or sooner termination of this Lease, in addition to any other rights or remedies
Landlord may have hereunder or at law, Tenant shall (a) pay to Landlord for each
month (or any portion thereof) during which Tenant holds over in the Premises
after the Expiration Date or sooner termination of this Lease, a sum equal to
150% of the Rent payable under this Lease for the last full calendar month of
the Term, (b) be liable to Landlord for (1) any payment or rent concession which
Landlord may be required to make to any tenant obtained by Landlord for all or
any part of the Premises (a “New Tenant”) in order to induce such New Tenant not
to terminate its lease by reason of the holding- over by Tenant, and (2) the
loss of the benefit of the bargain if any New Tenant shall terminate its lease
by reason of the holding-over by Tenant, and (c) indemnify Landlord against all
claims for damages by any New Tenant. No holding-over by Tenant, nor the payment
to Landlord of the amounts specified above, shall

29

6219070.4

 

--------------------------------------------------------------------------------

 

operate to extend the Term hereof. Nothing herein contained shall be deemed to
permit Tenant to retain possession of the Premises after the Expiration Date or
sooner termination of this Lease, and no acceptance by Landlord of payments from
Tenant after the Expiration Date or sooner termination of this Lease shall be
deemed to be other than on account of the amount to be paid by Tenant in
accordance with the provisions of this Section 18.2.

ARTICLE 19

QUIET ENJOYMENT

Provided this Lease is in full force and effect and no Event of Default then
exists, Tenant may peaceably and quietly enjoy the Premises without hindrance by
Landlord or any person lawfully claiming through or under Landlord, subject to
the terms and conditions of this Lease and to all Superior Leases and Mortgages.

ARTICLE 20

NO SURRENDER; NO WAIVER; RELOCATION

Section 20.1 No Surrender or Release. No act or thing done by Landlord or
Landlord’s agents or employees during the Term shall be deemed an acceptance of
a surrender of the Premises, and no provision of this Lease shall be deemed to
have been waived by Landlord, unless such waiver is in writing and is signed by
Landlord.

Section 20.2 No Waiver. The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations, shall not be
construed as a waiver or relinquishment for the future performance of such
obligations of this Lease or the Rules and Regulations, or of the right to
exercise such election but the same shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account of the earliest stipulated Rent, or as Landlord may elect
to apply such payment, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.

Section 20.3  Landlord's Option to Relocate Tenant.  Landlord shall have the
right, at its option, at any time to relocate Tenant, upon not less than sixty
(60) days advance written notice by Landlord to Tenant, to any floor of the
Building in which the Premises are located so long as (i) the square footage of
the Premises leased hereunder is not reduced; (ii) the floor to which the
Premises is relocated is the 18th floor or higher in the Building; and (iii) the
Premises has similar views.  Rent shall not be changed because of the relocation
of Tenant notwithstanding any increase in the square footage of the Premises to
which Tenant is relocated unless the increase in square footage is caused by
Tenant's request for additional space. In the event Landlord gives Tenant
written notice of the relocation of Tenant after Tenant and Landlord have
commenced or completed the approved installation of partitioning or other
improvements, Landlord, at its cost, shall furnish Tenant with similar
partitioning or other improvements of equal quality in the Premises to which
Tenant is relocated. Landlord shall pay actual third-party expenses associated
with relocation of Tenant’s existing furniture, equipment and telephones.

30

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 21

WAIVER OF TRIAL BY JURY; COUNTERCLAIM; ATTORNEYS’ FEE

Section 21.1 Jury Trial Waiver. THE PARTIES HEREBY  AGREE  THAT  THIS LEASE
CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY PURSUANT TO THE
PROVISIONS OF WASHINGTON LAW AND EACH PARTY DOES HEREBY CONSTITUTE AND APPOINT
THE OTHER PARTY ITS TRUE AND LAWFUL ATTORNEY-IN-FACT, WHICH APPOINTMENT IS
COUPLED WITH AN INTEREST, AND EACH PARTY DOES HEREBY AUTHORIZE AND EMPOWER THE
OTHER PARTY, IN THE NAME, PLACE AND STEAD OF SUCH PARTY, TO FILE THIS LEASE WITH
THE CLERK OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A STATUTORY WRITTEN
CONSENT TO WAIVER OF TRIAL BY JURY.

LANDLORD’S INITIALS: SW  TENANT’S INITIALS: JB       

Section 21.2 Waiver of Counterclaim.  If  Landlord  commences  any  summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant.

Section 21.3 Attorneys’ Fees. It is the intention of the parties that in the
event a party files an action to enforce compliance with this Lease, or to
allege a breach of this Lease, the party that substantially prevails in that
action shall be made whole by the other party. Accordingly, the substantially
prevailing party shall be entitled to attorneys’ fees and all necessary
litigation expenses incurred in obtaining relief, including any enforcement of
the judgment or appeal arising out of the action. It is the parties’ further
intent that the remedy of an award of attorney’s fees and litigation expenses is
to be liberally construed so that the aggrieved party is put in as good a
position as if the other party had fully performed. Each party to this Lease
shall pay its respective costs in connection with the negotiation, drafting, and
execution of this Lease.

ARTICLE 22

NOTICES

Except  as  otherwise  expressly  provided  in  this  Lease,  all  consents,  notices,  demands,
requests, approvals or other communications given under this Lease shall be in
writing and shall be deemed sufficiently given or rendered if delivered by hand
(provided a signed receipt is obtained) or if sent by registered or  certified
mail (return receipt requested) or by a nationally recognized overnight delivery
service making receipted deliveries, addressed to Landlord and Tenant as set
forth in Article 1, and to any Mortgagee or Lessor who shall require copies of
notices and whose address is provided to Tenant, or to such other address(es) as
Landlord, Tenant or any Mortgagee or Lessor may designate as its new address(es)
for such purpose by notice given to the other in accordance with the provisions
of this Article 22.  Any such approval, consent, notice, demand, request or
other communication shall be deemed to have been given on the date of receipted
delivery, refusal to accept delivery or when delivery is first attempted but
cannot be made due to a change of address for which no notice is given or 3
Business Days after it shall have been mailed as provided in this Article 22,
whichever is earlier.

ARTICLE 23

RULES AND REGULATIONS

All Tenant Parties shall observe and comply with the Rules and Regulations, as
supplemented or amended from time to time. Landlord reserves the right, from
time to time, to adopt additional Rules and Regulations and to amend the Rules
and Regulations then in effect. Nothing contained in this Lease shall impose
upon Landlord any obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease against any other Building tenant,
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its employees, agents, visitors or licensees, provided that
Landlord shall enforce the Rules or Regulations against Tenant in a
non-discriminatory fashion.

31

6219070.4

 

--------------------------------------------------------------------------------

 

ARTICLE 24

BROKER

Landlord has retained Landlord’s Agent as leasing agent in connection with this
Lease andLandlord will be solely responsible for any fee that may be payable to
Landlord’s Agent. Landlord agrees to pay a commission to Tenant’s Broker
pursuant to a separate agreement. Each of Landlord and Tenant represents and
warrants to the other that neither it nor its agents have dealt with any broker
in connection with this Lease other than Landlord’s Agent and Tenant’s Broker.
Each of Landlord and Tenant shall indemnify, defend, protect and hold the other
party harmless from and against any and all Losses which the indemnified party
may incur by reason of any claim of or liability to any broker, finder or like
agent (other than Landlord’s Agent and Tenant’s Broker) arising out of any
dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, and/or the above representation being
false.

ARTICLE 25

INDEMNITY

Section 25.1    Tenant’s Indemnity.   Tenant shall use reasonable efforts to not
do or permit to be done any act or thing upon the Premises or the Building which
may subject Landlord to any liability or responsibility for injury, damages to
persons or property or to any liability by reason of any violation of any
Requirement, and shall exercise such control over the Premises as to reasonably
protect Landlord against any such liability. Except to the extent of any such
injury or damage resulting from the negligence or willful misconduct of Landlord
or Landlord’s agents or employees, Tenant shall indemnify, defend, protect and
hold harmless each of the Indemnitees from and against any and all Losses,
resulting from any claims (i) against the Indemnitees arising from any act,
omission or negligence of all Tenant Parties, (ii) against the Indemnitees
arising from any accident, injury or damage to any person or to the property of
any person and occurring in or about the Premises, and (iii) against the
Indemnitees resulting from any breach, violation or nonperformance of any
covenant, condition or agreement of this Lease on the part of Tenant to be
fulfilled, kept, observed or performed.

Section 25.2 Landlord’s Indemnity. Landlord shall indemnify, defend and hold
harmless Tenant from and against all Losses incurred by Tenant arising from any
accident, injury or damage to any person or the property of any person in or
about the Common Areas (specifically excluding the Premises) to the extent
attributable to the negligence or willful misconduct of Landlord or its
employees or agents.

Section 25.3Indemnity as to Construction; Title 51 RCW.  Notwithstanding
anything to the contrary in this Section, in compliance with RCW 4.24.115 as in
effect on the date of this Lease, all provisions of this Lease pursuant to which
Landlord or Tenant (the “Indemnitor”) agrees to indemnify the other (the
“Indemnitee”) against liability for damages arising out of bodily injury to
persons or damage to property relative to the construction, alteration, repair,
addition to, subtraction from, improvement to or maintenance of any building,
road or other structure, project, development or improvement attached to land,
including the Premises, (i) shall not apply to damages caused by or resulting
from the sole negligence of the Indemnitee, its agents or employees, and (ii) to
the extent caused by or resulting from the concurrent negligence of (a) the
Indemnitee or the Indemnitee’s agents or employees and (b) the Indemnitor or the
Indemnitor’s agents or employees, shall apply only to the extent of the
Indemnitor’s negligence; provided, however, the limitations on indemnity set
forth in this subsection shall automatically and without further act by either
Landlord or Tenant be deemed amended so as to remove any of the restrictions
contained in this Section 25.3 that are
no  longer  required  by  then  applicable  law.Landlord  and  Tenant  specifically  agree  that  the
provisions of this Section 25.3 also apply to any claim of injury or damage to
the parties’ respective employees or their property.  Each of Landlord and
Tenant acknowledges that as to such claims, it waives any right of immunity that
it may have under Title 51 RCW as amended or replaced.  This waiver and
agreement was specifically negotiated by Landlord and Tenant and is solely for
their benefit and is not intended as a waiver of their immunity under Title 51
RCW for any other purpose.

32

6219070.4

 

--------------------------------------------------------------------------------

 

Section 25.4 Defense and Settlement. If any claim, action or proceeding is made
or brought against any Indemnitee, then upon demand by an Indemnitee, Tenant, at
its sole cost and expense, shall resist or defend such claim, action or
proceeding in the Indemnitee’s name (if necessary), by attorneys approved by the
Indemnitee, which approval shall not be unreasonably withheld (attorneys for
Tenant’s insurer shall be deemed approved for purposes  of  this Section 25.4).
Notwithstanding the foregoing, an Indemnitee may retain its own attorneys to
participate or assist in defending any claim, action or proceeding involving
potential liability in excess of the amount available under Tenant’s liability
insurance carried under Section 11.1 for such claim and Tenant shall pay the
reasonable fees and disbursements of such attorneys.  If Tenant fails to
diligently defend or if there is a legal conflict or other conflict of interest,
then Landlord may retain separate counsel at Tenant’s expense. Notwithstanding
anything herein contained to the contrary, Tenant may direct the Indemnitee to
settle any claim, suit or other proceeding provided that (a) such settlement
shall involve no obligation on the part of the Indemnitee other than the payment
of money, (b) any payments to be made pursuant to such settlement shall be paid
in full exclusively by Tenant at the time such settlement is reached, (c) such
settlement shall not require the Indemnitee to admit any liability, and (d) the
Indemnitee shall have received an unconditional release from the other parties
to such claim, suit or other proceeding.

ARTICLE 26

MISCELLANEOUS

Section 26.1    Delivery.  This Lease shall not be binding upon Landlord or
Tenant unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.

Section 26.2 Transfer of Real Property.  Landlord’s obligations under this Lease
shall not be binding upon the Landlord named herein after the sale, conveyance,
assignment or transfer (collectively, a “Landlord Transfer”) by such Landlord
(or upon any subsequent landlord after the Landlord Transfer by such subsequent
landlord) of its interest in the Building or the Real Property, as the case may
be, and in the event of any such Landlord Transfer, Landlord (and any such
subsequent Landlord) shall be entirely freed and  relieved of all covenants and
obligations of Landlord hereunder arising from and after the date of the
Landlord Transfer, and the transferee of Landlord’s interest (or that of such
subsequent Landlord) in the Building or the Real Property, as the case may be,
shall be deemed to have assumed all obligations under this Lease arising from
and after the date of the Landlord Transfer.

Section 26.3 Limitation on Liability. The liability of Landlord for Landlord’s
obligations under this Lease, and under any and all documents, instruments or
agreements relating to this Lease, including without limitation, any
subordination, non-disturbance and attornment agreements and consents to
sublease, shall be limited to Landlord’s interest in the Real Property and
Tenant shall not look to any other property or assets of Landlord or the
property or assets of any direct or indirect partner, member, manager,
shareholder, director, officer, principal, employee or agent of Landlord
(collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under this Lease or to satisfy a judgment for Landlord’s failure to
perform such obligations; and none of the Parties shall be personally liable for
the performance of Landlord’s obligations under this Lease.

Section 26.4 Rent. All amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated Fixed Rent, Tenant’s Tax
Payment, Tenant’s Operating Payment, Additional Rent or Rent, shall constitute
rent for  the  purposes  of Section 502(b)(6) of the United States Bankruptcy
Code.

Section 26.5 Entire Document. This Lease (including any Schedules  and  Exhibits
referred to herein and all supplementary agreements provided for herein)
contains the entire agreement between the parties and all prior negotiations and
agreements are merged into this Lease. All of the Schedules and Exhibits
attached hereto are incorporated in and made a part of this Lease, provided that
in the event of any inconsistency between the terms and provisions of this Lease
and the terms and provisions of the Schedules and Exhibits hereto, the terms and
provisions of this Lease shall control.

Section 26.6 Governing Law. This Lease shall be governed in all respects by the
laws of the State of Washington.

33

6219070.4

 

--------------------------------------------------------------------------------

 

Section 26.7 Unenforceability. If any provision of this Lease, or its
application to any person or entity or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such provision to any other person or entity or any other
circumstance (other than those as to which it shall be invalid or unenforceable)
shall not be thereby affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.

Section 26.8 Lease Disputes. (a) Tenant agrees that all disputes arising,
directly or indirectly, out of or relating to this Lease, and all actions to
enforce this Lease, shall be dealt with and adjudicated in the state courts of
the State of Washington or the United States District Court for the Western
District of Washington and for that purpose hereby expressly and irrevocably
submits itself to the jurisdiction of such courts. Tenant agrees that so far as
is permitted under applicable law, this consent to personal jurisdiction shall
be self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Lease, or as otherwise permitted
by law, shall be necessary in order to confer jurisdiction upon it in any such
court.

(b) To the extent that Tenant has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Tenant irrevocably waives
such immunity in respect of its obligations under this Lease.

Section 26.9 Landlord’s Agent. Unless Landlord delivers notice to Tenant to  the
contrary, Landlord’s Agent is authorized to act as Landlord’s agent in
connection with the performance of this Lease, and Tenant shall be entitled to
rely upon correspondence received from Landlord’s Agent. Tenant acknowledges
that Landlord’s Agent is acting solely as agent for Landlord in connection with
the foregoing; and neither Landlord’s Agent nor any of its direct or indirect
partners, members, managers, officers, shareholders, directors, employees,
principals, agents or representatives shall have any liability to Tenant in
connection with the performance of this Lease, and Tenant waives any and all
claims against any and all of such parties arising out of, or in any way
connected with, this Lease, the Building or the Real Property.

Section 26.10 Estoppel.  Within 15 days following request from Landlord, any
Mortgagee or any Lessor, Tenant shall deliver to Landlord a statement executed
and acknowledged by Tenant, in form reasonably satisfactory to Landlord, (a)
stating the Commencement Date, the Rent Commencement Date and the Expiration
Date, and that this Lease is then in full force and effect and has not been
modified (or if modified, setting forth all modifications), (b) setting forth
the date to which the Fixed Rent and any Additional Rent have been paid,
together with the amount of monthly Fixed Rent and Additional Rent then payable,
(c) stating whether or not, to the best of Tenant’s knowledge, Landlord is in
default under this Lease, and, if Landlord is in default, setting forth the
specific nature of all such defaults, (d) stating the amount of the Security
Deposit, if any, under this Lease, (e) stating whether there are any subleases
or assignments affecting the Premises, (f) stating the address of Tenant to
which all notices and communications under the Lease shall be sent, and (g)
responding to any other matters reasonably requested by Landlord, such Mortgagee
or such Lessor. Tenant acknowledges that any statement delivered pursuant to
this Section 26.10 may be relied upon by any purchaser or owner of the Real
Property or the Building, or all or any portion of Landlord’s interest in the
Real Property or the Building or any Superior Lease, or by any Mortgagee, or
assignee thereof or by any Lessor, or assignee thereof.

Section 26.11 Certain Interpretational Rules. For purposes of this Lease,
whenever the words “include”, “includes”, or “including” are used, they shall be
deemed to be followed by the words “without limitation” and, whenever the
circumstances or the context requires, the singular shall be construed as the
plural, the masculine shall be construed as the feminine and/or the neuter and
vice versa. This Lease shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question. The
captions in this Lease are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.

Section 26.12 Parties Bound. The terms, covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and, except as otherwise provided in this Lease, to their respective
legal representatives, successors, and assigns.

34

6219070.4

 

--------------------------------------------------------------------------------

 

Section 26.13 Memorandum of Lease. This Lease shall not be recorded; however, at
Landlord’s request, Landlord and Tenant shall promptly execute, acknowledge and
deliver a memorandum with respect to this Lease sufficient for recording and
Landlord may record the memorandum. Within 10 days after the end of the Term,
Tenant shall enter into such documentation as is reasonably required by Landlord
to remove the memorandum of record.

Section 26.14 Counterparts.  This Lease may be executed in 2 or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

Section 26.15Survival. All obligations and liabilities of Landlord or Tenant to
the other which accrued before the expiration or other termination of this
Lease, and all such obligations and liabilities which by their nature or under
the circumstances can only be, or by the provisions of this Lease may be,
performed after such expiration or other termination, shall survive the
expiration or other termination of this Lease. Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.

Section 26.16 Inability to Perform. The obligation of Tenant to pay Rent shall
not be affected, impaired or excused by any Unavoidable Delays. Except as
otherwise provided herein, Tenant shall be excused to the extent that Tenant’s
other obligations under this Lease are delayed or affected by any Unavoidable
Delay. Landlord shall use reasonable efforts to promptly notify Tenant of any
Unavoidable Delay which prevents Landlord from fulfilling any of its obligations
under this Lease.

Section 26.17 Tax Status of Beneficial Owner. Tenant recognizes and acknowledges
that Landlord and/or certain beneficial owners of Landlord may from time to time
qualify as real estate investment trusts pursuant to Sections 856 et seq. of the
Code and that avoiding (a) the loss of such status, (b) the receipt of any
income derived under any provision of this Lease that does not constitute “rents
from real property” (in the case of real estate investment trusts), and (c) the
imposition of income, penalty or similar taxes (each an “Adverse Event”) is of
material concern to Landlord and such beneficial owners. In the event that this
Lease or any document contemplated hereby could, in the opinion of counsel to
Landlord, result in or cause an Adverse Event, Tenant agrees to cooperate with
Landlord in negotiating an amendment or modification thereof and shall at the
request of Landlord execute and deliver such documents reasonably required to
effect such amendment or modification. Any amendment or modification pursuant to
this Section shall be structured so that the economic results to Landlord and
Tenant shall be substantially similar to those set forth in this Lease without
regard to such amendment or modification. Without limiting any of Landlord's
other rights under this Section, Landlord may waive the receipt of any amount
payable to Landlord hereunder and such waiver shall constitute an amendment or
modification of this Lease with respect to such payment. Tenant expressly
covenants and agrees not to enter into any sublease or assignment which provides
for rental or other payment for such use, occupancy, or utilization based in
whole or in part on the net income or profits derived by any person from the
property leased, used, occupied, or utilized (other than an amount based on a
fixed percentage or percentages of receipts or sales), and that any such
purported sublease or assignment shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy, or
utilization of any part of the Premises.

Section 26.18 Confidentiality. Landlord and Tenant shall take all reasonable
actions in order to keep the terms of this Lease and all information (including
any financial statements) provided by Landlord or Tenant to the other pursuant
to this Lease confidential except to the extent necessary in order to perform
their obligations hereunder or as required by law. No statements shall be made
or released to the print or televised media with respect to this Lease without
the prior written approval of both Landlord and Tenant. To the extent Landlord
or Tenant disclose any such information to prospective purchasers, lenders,
affiliates, directors, officers, employees, advisors, accountants, auditors,
agents and representatives, all of same shall be advised of the confidential
nature of such information. This provision shall survive expiration or
termination of this Lease.

ARTICLE 27

SECURITY DEPOSIT

Section 27.1   Security Deposit.  Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease in cash as security for the faithful
performance and observance by Tenant of the terms, covenants and conditions of
this Lease.

35

6219070.4

 

--------------------------------------------------------------------------------

 

Section 27.2 Application of Security. If (a) an Event of Default by Tenant
occurs in the payment or performance of any of the terms, covenants or
conditions of this Lease, including the payment of Rent, or (b) Tenant fails to
make any installment of Rent as and when due, Landlord may apply or retain the
whole or any part of the Security Deposit, to the extent required for the
payment of any Fixed Rent or any other sum as to which Tenant is in default
including (i) any sum which Landlord may expend or may be required to expend by
reason of Tenant’s default, and/or (ii) any damages to which Landlord is
entitled pursuant to this Lease, whether such damages accrue before or after
summary proceedings or other reentry by Landlord. If Landlord applies or retains
any part of the Security Deposit, Tenant, upon demand, shall deposit with
Landlord the amount so applied or retained so that Landlord shall have the full
Security Deposit on hand at all times during the Term. If Tenant shall comply
with all of the terms, covenants and conditions of this Lease, the Security
Deposit  shall be returned to  Tenant after  the Expiration Date  and after
delivery of possession of the Premises to Landlord in the manner required by
this Lease.

Section 27.3  Transfer. Upon a sale or other transfer of the Real Property or
the Building, or any financing of Landlord’s interest therein, Landlord shall
have the right to transfer the Security Deposit to its transferee or lender.
Tenant shall look solely to the new landlord or lender for the return of such
Security Deposit and the provisions hereof shall apply to every transfer or
assignment made of the Security Deposit to a new landlord. Tenant shall not
assign or encumber or attempt to assign or encumber the Security Deposit and
neither Landlord nor its successors or assigns shall be bound by any such action
or attempted assignment, or encumbrance.

Section 27.4 Security Deposit Burn Down. So long as Tenant is not in default
under the Lease beyond applicable notice and cure periods on each of the
following dates, the amount of the Security Deposit shall be reduced as of the
first (1st) day of the 13th and 25th months of the Term
by  the  amount  of  $12,397.32  (“Returned  Amount”)  (e.g.,  the  Security  Deposit  is  reduced  to
$24,794.65 as of Month 13, and to $12,397.33 as of Month 25). Landlord shall pay
to Tenant each such Returned Amount within thirty (30) days of the respective
date of such reduction.

ARTICLE 28

PARKING; SIGNAGE

Section 28.1    Parking.   Tenant shall have the option to use one (1) parking
stall in the parking garage of the Building per each 1,450 rentable square feet
of space in the Premises from time to time. All such parking stalls shall be on
a non-exclusive and unreserved basis. Based on 3,187 rentable square feet of
space in the Premises, Tenant shall have the option to use up to two (2) parking
stalls in the parking garage of the Building. Tenant shall pay Landlord’s
current rates from time to time during the Term for such parking stalls.
Landlord’s current rate for each such parking stall is $335.00 per month. Upon
Landlord’s request, Tenant shall execute the parking garage operator’s standard
form of parking agreement. Tenant may from time to time decrease or increase
(not to exceed two (2) spaces unless otherwise agreed to by Landlord) the number
of parking stalls use by Tenant upon thirty (30) days’ notice to Landlord.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

520 PIKE STREET, INC.,

 

ACHIEVE LIFE SCIENCES, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Steven Weehsler

 

By:

 

/s/ John Bencich

Name:

 

Steven Weehsler

 

Name:

 

John Bencich

Its:

 

Senior Managing Director

 

Its:

 

EVP, CFO & COO

 

36

6219070.4

 

--------------------------------------------------------------------------------

 

LANDLORD ACKNOWLEDGMENT

 

STATE OF

 

)

 

 

) ss.:

COUNTY OF

 

)

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that           , personally known to me to be the    of 520
Pike Street, Inc., a Delaware corporation, and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that in such capacity of said
corporation being authorized so to do, (s)he executed the foregoing instrument
on behalf of said corporation, by subscribing the name of such corporation by
himself/herself as such officer, as a free and voluntary act, and as the free
and voluntary act and deed of said corporation, as partner or agent for the
Landlord designated in the foregoing instrument, for the uses and purposes
therein set forth.

IN WITNESS WHEREOF, I hereunto set my hand and official seal this     day of

    , 201   .

 

 

 

 

 

 

Printed Name

 

Notary Public in and for the State of

 

 

Residing at

 

 

My Commission Expires:

 

 

37

6219070.4

 

--------------------------------------------------------------------------------

 

TENANT ACKNOWLEDGMENT

 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that     ,  personally  known  to  me  to  be  the        of
ACHIEVE LIFE SCIENCES, INC., a Delaware corporation, and personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that in such capacity of
said corporation being authorized so to do, (s)he executed the foregoing
instrument on behalf of said corporation, by subscribing the name of such
corporation by himself/herself as such officer, as a free and voluntary act, and
as the free and voluntary act and deed of said corporation, for the uses and
purposes therein set forth.

 

GIVEN under my hand and official seal thisday of    , 2017.

 

 

 

 

 

 

 

 

 

(print notary's name)

 

 

Notary Public in and for the State of                                     

 

 

residing
at                                                                           

 

 

My commission expires:                                                      

 

 

38

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Floor Plan

The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.

 

1

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

Legal Description

Lots 10 and 11, Block 18, Addition to the Town of Seattle, as laid out by A.A.
Denny (commonly known as A.A. Denny’s 3rd Addition to the City of Seattle),
according to the plat thereof recorded in Volume 1 of Plats, page 33, in King
County, Washington, EXCEPT the southerly 10 feet of said Lot 11, condemned in
King County Superior Court Cause No. 41394 for the widening of Pike Street, as
provided by Ordinance No. 10051 of the City of Seattle.

SUBJECT TO AND TOGETHER WITH all rights and obligations granted and undertaken
pursuant to: (a) Development and Parking Rights Agreement dated April 8, 1982
recorded under King County, Washington recording number 8204080464, as amended
by agreements recorded under King County, Washington recording numbers
8208240318 and 8208240316, and as it may be further amended from time to time,
and (b) Development Rights Agreement dated May 30, 1982 recorded under King
County, Washington recording number 8208240314, as amended by agreement recorded
under King County, Washington recording number 8208240316, and a Memorandum
dated December 5, 1988 recorded under King County, Washington recording number
8812051221, and as it may be further amended from time to time.

 

1

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Definitions

Base Rate: The annual rate of interest publicly announced from time to time by
Citibank, N.A., or its successor, in New York, New York as its “base rate” (or
such other term as may be used by Citibank, N.A., from time to time, for the
rate presently referred to as its “base rate”).

Building Systems: The mechanical, electrical, plumbing, sanitary, sprinkler,
heating, ventilation and air conditioning, security, life-safety, elevator and
other service systems or facilities of the Building up to the point of
connection of localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises).

Business Days: All days, excluding Saturdays, Sundays and Observed Holidays.

Code: The Internal Revenue Code of 1986, as amended,  and the regulations
promulgated thereunder, as amended.

Common Areas: The lobby, plaza and sidewalk areas, parking garage, and other
similar areas of general access and the areas on individual multi-tenant floors
in the Building devoted to corridors, elevator lobbies, restrooms, and other
similar facilities serving the Premises.

Comparable Buildings: First-class office buildings of comparable age and quality
in the central business district of Seattle, Washington.

Excluded Expenses: (a) Taxes; (b) franchise or income taxes imposed upon
Landlord; (c) mortgage amortization and interest; (d) leasing commissions; (e)
the cost of tenant installations and decorations incurred in connection with
preparing space for any Building tenant, including workletters and concessions;
(f) rent under Superior Leases, if any; (g) management fees to the extent in
excess of the greater of (A) five percent (5%) of the gross rentals and other
revenues collected for the Real Property (plus reimbursable expenses payable in
connection with property management services), and (B) fees charged by Landlord
or related entities for the management by any of them of other first class
properties in the area of the Building; (h) wages, salaries and benefits paid to
any persons above the grade of property manager or chief engineer and their
immediate supervisor; (i) legal and accounting fees relating to (A) disputes
with tenants, prospective tenants or other occupants of the Building, (B)
disputes with purchasers, prospective purchasers, mortgagees
or  prospective  mortgagees  of  the  Building  or  the  Real  Property  or  any  part  of  either,  or

(C) negotiations of leases, contracts of sale or mortgages; (j) costs of
services provided to other tenants of the Building on a “rent-inclusion” basis
which are not provided to Tenant on such basis;

(k) costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursed by Tenant or other tenants other than pursuant
to an expense escalation clause; (l) costs in the nature of penalties or fines;
(m) costs for services, supplies or repairs paid to any related entity in excess
of costs that would be payable in an “arm’s length” or unrelated situation for
comparable services, supplies or repairs; (n) allowances, concessions or other
costs and expenses of improving or
decorating  any  demised  or  demisable  space  in  the  Building;  (o)
advertising  and  promotional

expenses in connection with leasing of the Building;  (p) the costs of
installing, operating and maintaining a specialty improvement, including a
cafeteria, lodging or private dining facility, or an athletic, luncheon or
recreational club unless Tenant is permitted to make use of such facility
without additional cost (other than payments for key deposits, use of towels, or
other incidental items) or on a subsidized basis consistent with other users;
(q) any costs or expenses (including fines, interest, penalties and legal fees)
arising out of Landlord’s failure to timely pay Operating Expenses or Taxes; (r)
costs incurred in connection with the removal, encapsulation or other treatment
of asbestos or any other Hazardous Materials (classified as such on the
Effective Date) existing in the Premises or Building as of the date hereof; (s)
fines and penalties due to a violation of any law, code, ordinance or
regulation; and (t) the cost of capital improvements other than those expressly
included in Operating Expenses pursuant to Section 7.1.

B-1

6219070.4

 

--------------------------------------------------------------------------------

 

Governmental Authority: The United States of America, the City of Seattle,
County of King, or State of Washington, or any political subdivision, agency,
department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property.

Hazardous Materials: Any substances, materials or wastes currently or in the
future deemed or defined in any Requirement as “hazardous substances,” “toxic
substances,” “contaminants,” “pollutants” or words of similar import.

HVAC System: The Building System designed to provide heating, ventilation and
air conditioning.

Indemnitees: Landlord, Landlord’s Agent, each Mortgagee and Lessor, and each of
their respective direct and indirect partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, principals,
contractors, servants, agents, and representatives.

Lease Year: The first Lease Year shall commence on the Commencement Date and
shall end on the last day of the calendar month preceding the month in which the
first anniversary of the Commencement Date occurs. Each succeeding Lease Year
shall commence on the day following the end of the preceding Lease Year and
shall extend for 12  consecutive  months; provided, however, that the last Lease
Year shall expire on the Expiration Date.

Lessor: A lessor under a Superior Lease.

Losses: Any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) incurred in connection with any
claim, proceeding or judgment and the defense thereof, and including all costs
of repairing any damage to the Premises or the Building or the appurtenances of
any of the foregoing to which a particular indemnity and hold harmless agreement
applies.

Mortgage(s): Any mortgage, trust indenture or other financing document which may
now or hereafter affect the Premises, the Real Property, the Building or any
Superior Lease and the leasehold interest created thereby, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.

Mortgagee(s): Any mortgagee, trustee or other holder of a Mortgage.

Observed Holidays:  New Years Day, Martin Luther King Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day,
plus days observed by the State of Washington, the City of Seattle and/or the
labor unions servicing the Building as holidays.

Ordinary Business Hours: 8:00 a.m. to 6:00 p.m. on Business Days.

Prohibited Use: Any use or occupancy of the Premises that in Landlord’s
reasonable judgment would: (a) cause damage to the Building or any equipment,
facilities or other systems therein; (b) impair the  appearance of the Building;
(c) interfere with  the  efficient  and economical maintenance, operation and
repair of the Premises or the Building or the equipment, facilities or systems
thereof; (d) adversely affect any service provided to, and/or  the use and
occupancy by, any Building tenant or occupants; (e) violate the certificate of
occupancy issued for the Premises or the Building; (f) materially and adversely
affect the first-class image of the Building or (g) result in protests or civil
disorder or commotions at, or other disruptions of the normal business
activities in, the Building. Prohibited Use also includes the use of any part of
the Premises for: (i) a restaurant or bar; (ii) the preparation, consumption,
storage, manufacture or sale of food or beverages (except in connection with
vending machines (provided that each machine, where necessary, shall have a
waterproof pan thereunder and be connected to a drain) and/or warming kitchens
installed for the use of Tenant’s employees only), liquor, tobacco or drugs;
(iii) the business of photocopying, multilith or offset printing (except
photocopying in connection with Tenant’s own business); (iv) a school or
classroom; (v) lodging or sleeping; (vi) the operation of retail facilities
(meaning a business whose primary patronage arises from the generalized
solicitation of the general public to visit Tenant’s offices in person without a
prior appointment) of a savings and loan association or retail facilities of any
financial, lending, securities brokerage or investment activity;

B-2

6219070.4

 

--------------------------------------------------------------------------------

 

(vii)a payroll office; (viii) a barber, beauty or manicure shop; (ix) an
employment agency or similar enterprise; (x) offices of any Governmental
Authority, any foreign government, the United Nations, or any agency or
department of the foregoing; (xi) the manufacture, retail sale, storage of
merchandise or auction of merchandise, goods or property of any kind to the
general public which could reasonably be expected to create a volume of
pedestrian traffic substantially in excess of that normally encountered in the
Premises; (xii) the rendering of medical, dental or other therapeutic or
diagnostic services; or (xiii) any illegal purposes or any activity constituting
a nuisance.

Requirements: All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including, without limitation,
(A) the Americans With Disabilities Act, 42 U.S.C. §12101 (et seq.), and any law
of like import, and all rules, regulations and government orders with respect
thereto, and (B) any of the foregoing relating to Hazardous Materials,
environmental matters, public health and safety matters and landmarks
protection, (ii) any applicable fire rating bureau or other body exercising
similar functions, affecting the Real Property or the maintenance, use or
occupation thereof, or any street, avenue or sidewalk comprising a part of or in
front thereof or any vault in or under the same, (iii) all requirements of all
insurance bodies affecting the Premises, (iv) utility service providers, and (v)
Mortgagees or Lessors. “Requirements” shall also include the terms and
conditions of any certificate of occupancy issued for the Premises or the
Building, and any other covenants, conditions or restrictions affecting the
Building and/or the Real Property from time to time.

Rules and Regulations: The rules and regulations annexed to and made a part of
this Lease as Exhibit F, as they may be modified from time to time by Landlord.

Specialty Alterations: Alterations which are not standard office installations
such as kitchens, executive bathrooms, raised computer floors, computer room
installations, supplemental HVAC equipment, safe deposit boxes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, conveyors, dumbwaiters, and other Alterations of a similar
character. All Specialty Alterations are Above-Building Standard Installations.

Substantial Completion: As to any construction performed by any party in the
Premises, “Substantial Completion” or “Substantially Completed” means that such
work has been completed, as reasonably determined by Landlord’s architect, in
accordance with (a) the provisions of this Lease applicable thereto, (b) the
plans and specifications for such work, and (c) all applicable Requirements,
except for minor details of construction, decoration and mechanical adjustments,
if any, the noncompletion of which does not materially interfere with Tenant’s
use of the Premises or which in accordance with good construction practices
should be completed after the completion of other work in the Premises or
Building.

Superior Lease(s): Any ground or underlying lease of the Real Property or any
part thereof heretofore or hereafter made by Landlord and all renewals,
extensions, supplements, amendments, modifications, consolidations, and
replacements thereof.

Tenant Party: Tenant and any subtenants or occupants of the Premises and their
respective agents, contractors, subcontractors, employees, invitees or
licensees.

Tenant’s Property: Tenant’s movable fixtures and movable partitions, telephone
and other equipment, computer systems, telecommunications, data and other
cabling, trade fixtures, furniture, furnishings, and other items of personal
property which are removable without material damage to the Building.

Unavoidable Delays: Landlord’s or Tenant’s inability to fulfill or delay in
fulfilling any of its obligations under this Lease expressly or impliedly to be
performed by such party, or Landlord’s or Tenant’s inability to make or delay in
making any repairs, additions, alterations, improvements or decorations, or
Landlord’s or Tenant’s inability to supply or delay in supplying any equipment
or fixtures, if Landlord’s or Tenant’s inability or delay is due to or arises by
reason of strikes, labor troubles or by accident, or by any cause whatsoever
beyond Landlord’s or Tenant’s reasonable control, including governmental
preemption in connection with a national emergency, Requirements or shortages,
or unavailability of labor, fuel, steam, water, electricity or materials, or
delays caused by the other party hereto or other tenants, mechanical breakdown,
acts of God, enemy action, civil commotion, fire or other casualty.

 

B-3

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT C

WORK LETTER

 

C-1

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Design Standards

(a)HVAC. The Building HVAC System serving the Premises is designed to maintain
average temperatures within the Premises during Ordinary Business Hours of (i)
not less than 68º F. during the heating season when the outdoor temperature is
5º F. or more and (ii) not more than 78ºF. and 50% humidity + 5% during the
cooling season, when the outdoor temperatures are at 89º F. dry bulb and 73º F.
wet bulb, with, in the case of clauses (i) and (ii), a population load per floor
of not more than one person per 100 square feet of useable area, other than in
dining and other special use areas per floor for all purposes, and shades fully
drawn and closed, including lighting and power, and to provide at least .15 CFM
of outside ventilation per square foot of rentable area. Use of the Premises, or
any part thereof, in a manner exceeding the foregoing design conditions or
rearrangement of partitioning after the initial preparation of the Premises
which interferes with normal operation of the air-conditioning service in the
Premises may require changes in the air- conditioning system serving the
Premises at Tenant’s expense.

(b)Electrical. The Building Electrical system serving the Premises is designed
to provide:

(i)1.5 watts per rentable square foot of high voltage (480/277 volt) connected
power for lighting, and

(ii)2.5 watts per rentable square foot of low voltage (120/208 volt) connected
power for convenience receptacles.

 

D-1

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Cleaning Specifications

GENERAL CLEANING

NIGHTLY

 

General Offices:

 

1.

All hard surfaced flooring to be swept using approved dustdown preparation.

 

2.

Carpet sweep all carpets, moving only light furniture (desks, file cabinets,
etc. not to be moved).

 

3.

Hand dust and wipe clean all furniture, fixtures and window sills.

 

4.

Empty all waste receptacles and remove wastepaper.

 

5.

Wash clean all Building water fountains and coolers.

 

6.

Sweep all private stairways.

Lavatories:

 

1.

Sweep and wash all floors, using proper disinfectants.

 

2.

Wash and polish all mirrors, shelves, bright work and enameled surfaces.

 

3.

Wash and disinfect all basins, bowls and urinals.

 

4.

Wash all toilet seats.

 

5.

Hand dust and clean all partitions, tile walls, dispensers and receptacles in
lavatories and restrooms.

 

6.

Empty paper receptacles, fill receptacles from tenant supply and remove
wastepaper.

 

7.

Fill toilet tissue holders from tenant supply.

 

8.

Empty and clean sanitary disposal receptacles.

WEEKLY

 

1.

Vacuum all carpeting and rugs.

 

2.

Dust all door louvers and other ventilating louvers within a person’s normal
reach.

 

3.

Wipe clean all brass and other bright work.

E-1

6219070.4

 

--------------------------------------------------------------------------------

 

NOT MORE THAN 3 TIMES PER YEAR

High dust premises complete including the following:

 

1.

Dust all pictures, frames, charts, graphs and similar wall hangings not reached
in nightly cleaning.

 

2.

Dust all vertical surfaces, such as walls, partitions, doors, door frames and
other surfaces not reached in nightly cleaning.

 

3.

Dust all venetian blinds.

 

4.

Wash all windows.

 

E-2

6219070.4

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Rules and Regulations

1.Nothing shall be attached to the outside walls of the Building. Other than
Building standard blinds, no curtains, blinds, shades, screens or other
obstructions shall be attached to or hung in or used in connection with any
exterior window or entry door of the Premises, without the prior consent of
Landlord.

2.No sign, advertisement, notice or other lettering visible from the exterior of
the Premises shall be exhibited, inscribed, painted or affixed to any part of
the Premises without the prior written consent of Landlord. All lettering on
doors shall be inscribed, painted or affixed in a size, color and style
acceptable to Landlord.

3.The grills, louvers, skylights, windows and doors that reflect or admit light
and/or air into the Premises or Common Areas shall not be covered or obstructed
by Tenant, nor shall any articles be placed on the window sills, radiators or
convectors.

4.Landlord shall have the right to prohibit any advertising by any Tenant which,
in Landlord’s opinion, tends to impair the reputation of the Building, and upon
written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

5.Common Areas shall not be obstructed or encumbered by any Tenant or used for
any purposes other than ingress of egress to and from the Premises and for
delivery of merchandise and equipment in a prompt and efficient manner, using
elevators and passageways designated for such delivery by Landlord.

6.Except in those areas designated by Tenant as “security areas,” all locks or
bolts of any kind shall be operable by the Building’s Master Key. No locks shall
be placed upon any of the doors or windows by Tenant, nor shall any changes be
made in locks or the mechanism thereof which shall make such locks inoperable by
the Building’s Master Key. Tenant shall, upon the termination of its Lease,
deliver to Landlord all keys of stores, offices and lavatories, either furnished
to or otherwise procured by Tenant and in the event of the loss of any keys
furnished by Landlord, Tenant shall pay to Landlord the cost thereof.

7.Tenant shall keep the entrance door to the Premises closed at all times.

8.All movement in or out of any freight, furniture, boxes, crates or any other
large object or matter of any description must take place during such times and
in such elevators as Landlord may prescribe. Landlord reserves the right to
inspect all articles to be brought into the Building and to exclude from the
Building all articles which violate any of these Rules and Regulations or the
Lease. Landlord may require that any person leaving the public areas of the
Building with any article to submit a pass, signed by an authorized person,
listing each article being removed, but the establishment and enforcement of
such requirement shall not impose any responsibility on Landlord for the
protection of any Tenant against the removal of property from the Premises.

9.All hand trucks shall be equipped with rubber tires, side guards and such
other safeguards as Landlord may require.

10. No Tenant Party shall be permitted to have access to the Building’s roof,
mechanical, electrical or telephone rooms without permission from Landlord.

11.Tenant shall not permit or suffer the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors, vibrations or interfere in any way with other tenants
or those having business therein.

12.Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Tenant shall not cause any unnecessary labor by reason of such
Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.

F-1

6219070.4

 

--------------------------------------------------------------------------------

 

13.Tenant shall store all its trash and recyclables within its Premises. No
material shall be disposed of which may result in a violation of any
Requirement. All refuse disposal shall be made only though entryways and
elevators provided for such purposes and at such times as Landlord shall
designate.  Tenant shall use the Building’s hauler.

14.Tenant shall not deface any part of the Building. No boring, cutting or
stringing of wires shall be permitted, except with prior consent of Landlord,
and as Landlord may direct.

15.The water and wash closets, electrical closets, mechanical rooms, fire stairs
and other plumbing fixtures shall not be used for any purposes other than those
for which they were constructed and no sweepings, rubbish, rags, acids or other
substances shall be deposited therein. All damages resulting from any misuse of
the fixtures shall be borne by Tenant where a Tenant Party caused the same.

16.Tenant, before closing and leaving the Premises at any time, shall see that
all lights, water faucets, etc. are turned off. All entrance doors in the
Premises shall be kept locked by Tenant when the Premises are not in use.

17.No bicycles, in-line roller skates, vehicles or animals of any kind (except
for seeing eye dogs) shall be brought into or kept by any Tenant in or about the
Premises or the Building.

18.Canvassing or soliciting in the Building is prohibited.

19.Employees of Landlord or Landlord’s Agent shall not perform any work or do
anything outside of the regular duties, unless under special instructions from
the office of Landlord or in response to any emergency condition.

20.Tenant is responsible for the delivery and pick up of all mail from the
United States Post Office.

21.Landlord reserves the right to exclude from the Building during other than
Ordinary Business Hours all persons who do not present a valid Building pass.
Tenant shall be responsible for all persons for whom a pass shall be issued at
the request of Tenant and shall be liable to Landlord for all acts of such
persons.

22.Tenant shall not use the Premises for any purpose that may be dangerous to
persons or property, nor shall Tenant permit in, on or about the Premises or
Building items that may be

dangerous to persons or property, including, without limitation, firearms or
other weapons (whether or not licensed or used by security guards) or any
explosive or combustible articles or materials.

23.No smoking shall be permitted in, on or about the Premises, the Building or
the Real Property.

24.Landlord shall not be responsible to Tenant or to any other person or entity
for the non-observance or violation of these Rules and Regulations by any other
tenant or other person or entity. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition to its
occupancy of the Premises.

25.The review/alteration of Tenant drawings and/or specifications by Landlord’s
Agent and any of its representatives is not intended to verify Tenant’s
engineering or design requirements and/or solutions. The review/alteration is
performed to determine compatibility with the Building Systems and lease
conditions. Tenant renovations must adhere to the Building’s applicable Standard
Operating Procedures and be compatible with all Building Systems.

F-2

6219070.4

 